EXHIBIT 10.4

EXECUTION COPY
AMENDMENT No. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDMENT No. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated February 5, 2016, is among ROYAL CARIBBEAN CRUISES LTD., a
Liberian corporation ( the “Borrower”), the various financial institutions as
are parties to the Credit Agreement referred to below (collectively, the
“Lenders”) and BNP PARIBAS FORTIS S.A./N.V., as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders.
PRELIMINARY STATEMENTS
(1)    The Borrower, the Lenders and the Administrative Agent are parties to a
Credit Agreement dated as of May 7, 2009, as amended and restated as of October
9, 2009 pursuant to Amendment No. 1 to the Credit Agreement, as amended as of
October 9, 2009 pursuant to Amendment No. 2 to the Credit Agreement, as amended
as of September 23, 2011 pursuant to Amendment No. 3 to the Credit Agreement, as
further amended and restated pursuant to Amendment No. 4 to the Credit Agreement
dated as of March 26, 2012 and as further amended and restated as of March 14,
2014 pursuant to Amendment No. 1 to the Amended and Restated Credit Agreement
dated as of March 7, 2014 (such Credit Agreement as in effect immediately prior
to giving effect to this Amendment, the “Existing Credit Agreement” and, as
amended hereby, the “Restated Credit Agreement”);
(2)    The Borrower, the Lenders and the Administrative Agent have agreed to
amend the Existing Credit Agreement as hereinafter set forth herein.
NOW, THEREFORE, the parties hereto hereby agree as follows:
SECTION 1. Amendment to the Existing Credit Agreement. In consideration of the
mutual covenants in this Amendment, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower, the Administrative Agent and the Lenders agree that the Existing
Credit Agreement is, subject to the satisfaction of the conditions precedent set
forth in Section 3, hereby amended on the Restatement Effective Date (as
hereinafter defined) in its entirety to read as set forth in Appendix I hereto.
SECTION 2. Conditions of Effectiveness of Restated Credit Agreement. The
Restated Credit Agreement shall become effective in accordance with the terms of
this Amendment on the date (the “Restatement Effective Date”) each of the
following conditions has been satisfied to the reasonable satisfaction of the
Administrative Agent:
(a)    This Amendment shall have become effective in accordance with Section 3
and the Administrative Agent shall have received duly executed signature pages
to this Amendment from each party hereto.
(b)    All invoiced expenses required to be paid by the Borrower pursuant to
Section 6 below or that the Borrower has otherwise agreed in writing to pay,
have been paid, in each case on or prior to the Restatement Effective Date.
(c)    The representations and warranties set forth in Section 4 are true as of
the Restatement Effective Date.

1



--------------------------------------------------------------------------------

    

SECTION 3. Conditions of Effectiveness. This Amendment shall become effective as
of the date hereof; provided that (i) Finnvera has provided written consent to
the amendments to the Existing Credit Agreement as set forth in Section 2
herein, (ii) the Administrative Agent shall have received counterparts of this
Amendment executed by the Borrower, the Required Lenders and each Lender with an
outstanding Tranche B Loan denominated in Dollars or, as to any of the Lenders,
advice satisfactory to the Administrative Agent that such Lender has executed
this Amendment and (iii) the Borrower shall have paid to the Administrative
Agent for the account of each Tranche B Lender holding Tranche B Loans
denominated in Dollars an amendment fee equal to 0.20% of the aggregate
outstanding principal amount of the Tranche B Loans denominated in Dollars of
such Lender.
SECTION 4. Representations and Warranties of the Borrower. To induce the Lenders
to enter into this Amendment, the Borrower represents and warrants that, as of
the date hereof and as of the Restatement Effective Date:
(a)    The representations and warranties contained in Article VI of the
Restated Credit Agreement are true and correct in all material respects except
for those representations and warranties that are qualified by materiality or
Material Adverse Effect, which shall be true and correct, with the same effect
as if then made, and
(b)    No Default and no Prepayment Event and no event which (with notice or
lapse of time or both) would become a Prepayment Event has occurred and is
continuing.
SECTION 5. Reference to and Effect on the Existing Credit Agreement. On and
after the Restatement Effective Date, each reference in the Existing Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Existing Credit Agreement, shall mean and be a reference to the
Restated Credit Agreement.
SECTION 6. Costs and Expenses. The Borrower agrees to pay on demand all
reasonable costs and expenses of the Administrative Agent and Finnvera in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment and the other documents to be
delivered hereunder (including, without limitation, the reasonable and
documented fees and expenses of counsel for the Administrative Agent, FEC and
Finnvera) in accordance with the terms of Section 12.3 of the Restated Credit
Agreement.
SECTION 7. Designation. In accordance with the Restated Credit Agreement, each
of the Lenders and the Facility Agent designates this Amendment as a Loan
Document.
SECTION 8. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier shall
be effective as delivery of a manually executed counterpart of this Amendment.
SECTION 9. Governing Law. This Amendment shall be deemed to be a contract made
under, and shall be governed by, the laws of the State of New York.
SECTION 10. Incorporation of Terms. The provisions of Sections 12.13 and 12.16
of the Existing Credit Agreement shall be incorporated into this Amendment as if
set out in full in this Amendment and as if references in those sections to
“this Agreement” were references to this Amendment.

2



--------------------------------------------------------------------------------

    

SECTION 11. Defined Terms. Capitalized terms not otherwise defined in the
Amendment shall have the same meanings as specified in the Restated Credit
Agreement.


[Remainder of page intentionally left blank.]

3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties to this Amendment have caused this Amendment to
be duly executed and delivered as of the date first above written.


ROYAL CARIBBEAN CRUISES LTD.,
as Borrower
By /s/ Antje M. Gibson
Name: Antje M. Gibson
Title: Vice President, Treasurer

OASIS FACILITY AMENDMENT – SIGNATURE PAGE

--------------------------------------------------------------------------------

    

BNP PARIBAS FORTIS S.A./N.V.,
as Administrative Agent


By /s/ Thierry Lengelé
Name: Thierry Lengelé
Title: Head of Agency, Corporate & Investment Banking
By /s/ Gilles MassonName: Gilles Masson
Title: Senior Director, Project Finance EMEA

OASIS FACILITY AMENDMENT – SIGNATURE PAGE
    

--------------------------------------------------------------------------------

    

BNP PARIBAS FORTIS S.A./N.V.,
as Lender


By /s/ Thierry Lengelé
Name: Thierry Lengelé
Title: Head of Agency, Corporate & Investment Banking
By /s/ Gilles Masson
Name: Gilles Masson
Title: Senior Director, Project Finance EMEA

OASIS FACILITY AMENDMENT – SIGNATURE PAGE
    

--------------------------------------------------------------------------------

    

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,
as Lender


By /s/ Martin Lunder
Name: Martin Lunder
Title: Senior Vice President
By /s/ Lynn Sauro
Name: Lynn Sauro
Title: Vice President





OASIS FACILITY AMENDMENT – SIGNATURE PAGE
    

--------------------------------------------------------------------------------

    

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL),
as Lender


By /s/ Penny Neville-Park
Name: Penny Neville-Park
Title:
By /s/ Malcolm Stonehouse
Name: Malcolm Stonehouse
Title: Client Executive

OASIS FACILITY AMENDMENT – SIGNATURE PAGE
    

--------------------------------------------------------------------------------

    

FINNISH EXPORT CREDIT LTD.,
as Lender


By /s/ Anita Muona
Name: Anita Muona
Title: Managing Director







OASIS FACILITY AMENDMENT – SIGNATURE PAGE
    

--------------------------------------------------------------------------------




Appendix I

    

--------------------------------------------------------------------------------

    



Appendix I
to Amendment No. 1 to the Amended and Restated Credit Agreement




$840,000,000 and 159,429,092 Euro
AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of May 7, 2009
amended and restated as of March 26, 2012
amended and restated as of March 14, 2014
further amended and restated as of February 5, 2016
among
ROYAL CARIBBEAN CRUISES LTD.,
as the Borrower,
BNP PARIBAS S.A.
NORDEA BANK FINLAND PLC, NEW YORK BRANCH
SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)
as Mandated Lead Arrangers and Bookrunners
BNP PARIBAS FORTIS S.A./N.V.
NORDEA BANK FINLAND PLC, NEW YORK BRANCH
SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)
FINNISH EXPORT CREDIT
as Lenders
and
BNP PARIBAS FORTIS S.A./N.V.
as Administrative Agent



    

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
PAGE


ARTICLE I
 
 
 
DEFINITIONS AND ACCOUNTING TERMS
 
 
 
SECTION 1.1. Defined Terms
1


 
 
SECTION 1.2. Use of Defined Terms
14


 
 
SECTION 1.3. Cross-References
14


 
 
SECTION 1.4. Accounting and Financial Determinations
14


 
 
ARTICLE II
 
 
 
COMMITMENTS, BORROWING PROCEDURES
 
 
 
SECTION 2.1. Commitments
15


 
 
SECTION 2.2. [Intentionally omitted.]
16


 
 
SECTION 2.3. [Intentionally omitted.]
16


 
 
SECTION 2.4. Funding
16


 
 
SECTION 2.5. Evidence of Debt
17


 
 
ARTICLE III
 
 
 
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
 
 
 
SECTION 3.1. Repayments and Prepayments
17


 
 
SECTION 3.2. Interest Provisions
18


 
 
SECTION 3.3. Amendment Fee
20


 
 
SECTION 3.4. Finnvera Guarantee Premiums
20


 
 
SECTION 3.5. Residual Risk Gurantee Premiums
21


 
 
SECTION 3.6. [Intentionally omitted]
21


 
 
SECTION 3.7. [Intentionally omitted]
21


 
 
ARTICLE IV
 
 
 
CERTAIN APPLICABLE FLOATING RATE AND OTHER PROVISIONS
 
 
 


i

--------------------------------------------------------------------------------

    

SECTION 4.1. Applicable Floating Rate Lending Unlawful
21


 
 
SECTION 4.2. Deposits Unavailable
22


 
 
SECTION 4.3. Increased Floating Rate Loan Costs, etc
23


 
 
SECTION 4.4. Funding Losses
24


 
 
SECTION 4.5. Increased Capital Costs
25


 
 
SECTION 4.6. Taxes
26


 
 
SECTION 4.7. Reserve Costs
28


 
 
SECTION 4.8. Replacement Lenders, etc.
29


 
 
SECTION 4.9. Payments, Computations, etc.
30


 
 
SECTION 4.10. Sharing of Payments
30


 
 
SECTION 4.11. Setoff
31


 
 
SECTION 4.12. Use of Proceeds
31


 
 
ARTICLE V
 
 
 
CONDITIONS TO BORROWING
 
 
 
SECTION 5.1. Advance of the Loan
31


 
 
SECTION 5.2. Conditions to Effectiveness
32


 
 
ARTICLE VI
 
 
 
REPRESENTATIONS AND WARRANTIES
 
 
 
SECTION 6.1. Organization, etc.
32


 
 
SECTION 6.2. Due Authorization, Non-Contravention, etc
32


 
 
SECTION 6.3. Government Approval, Regulation, etc
33


 
 
SECTION 6.4. Compliance with Environmental Laws
33


 
 
SECTION 6.5. Validity, etc
33


 
 
SECTION 6.6. Financial Information
33


 
 
SECTION 6.7. No Default or Prepayment Event
34


 
 
SECTION 6.8. Litigation
34


 
 
SECTION 6.9. Vessels
34


 
 
SECTION 6.10. Subsidiaries
34


 
 
SECTION 6.11. Obligations rank pari passu
35


 
 


ii

--------------------------------------------------------------------------------

    

SECTION 6.12. Withholding, etc.
35


 
 
SECTION 6.13. No Filing, etc.
35


 
 
SECTION 6.14. No Immunity
35


 
 
SECTION 6.15. Pension Plans
35


 
 
SECTION 6.16. Investment Company Act
35


 
 
SECTION 6.17. Regulation U
35


 
 
SECTION 6.18. Accuracy of Information
36


 
 
ARTICLE VII
 
 
 
COVENANTS
 
 
 
SECTION 7.1. Affirmative Covenants
36


 
 
SECTION 7.2. Negative Covenants
39


 
 
ARTICLE VIII
 
 
 
EVENTS OF DEFAULT
 
 
 
SECTION 8.1. Listing of Events of Default
44


 
 
SECTION 8.2. Action if Bankruptcy
46


 
 
SECTION 8.3. Action if Other Event of Default
46


 
 
ARTICLE IX
 
 
 
PREPAYMENT EVENTS
 
 
 
SECTION 9.1. Listing of Prepayment Events
47


 
 
SECTION 9.2. Mandatory Prepayment
48


 
 
ARTICLE X
 
 
 
[Intentionally omitted.]
 
 
 
 
 
ARTICLE XI
 
 
 
THE ADMINISTRATIVE AGENT
 
 
 


iii

--------------------------------------------------------------------------------

    

SECTION 11.1. Actions
49


 
 
SECTION 11.2. [Intentionally omitted.]
50


 
 
SECTION 11.3. Exculpation
50


 
 
SECTION 11.4. Successor
50


 
 
SECTION 11.5. Loans by the Administrative Agent
52


 
 
SECTION 11.6. Credit Decisions
52


 
 
SECTION 11.7. Copies, etc.
52


 
 
SECTION 11.8. Agency Fee
52


 
 
ARTICLE XII
 
 
 
MISCELLANEOUS PROVISIONS
 
 
 
SECTION 12.1. Waivers, Amendments, etc
53


 
 
SECTION 12.2. Notices
53


 
 
SECTION 12.3. Payment of Costs and Expenses
55


 
 
SECTION 12.4. Indemnification
55


 
 
SECTION 12.5. Survival
57


 
 
SECTION 12.6. Severability
57


 
 
SECTION 12.7. Headings
57


 
 
SECTION 12.8. Execution in Counterparts, Effectiveness, etc
57


 
 
SECTION 12.9. Governing Law
57


 
 
SECTION 12.10. Successors and Assigns
58


 
 
SECTION 12.11. Sale and Transfer of Loans; Participations in Loans
58


 
 
SECTION 12.12. Other Transactions
60


 
 
SECTION 12.13. Forum Selection and Consent to Jurisdiction
60


 
 
SECTION 12.14. Process Agent
61


 
 
SECTION 12.15. Judgment
61


 
 
SECTION 12.16. Waiver of Jury Trial
62


 
 
SECTION 12.17. Reference Lender Information
62






iv

--------------------------------------------------------------------------------

    

SCHEDULES


SCHEDULE I    -    Disclosure Schedule
SCHEDULE II    -    Repayment Schedule


EXHIBITS


Exhibit A    -    Form of Note
Exhibit B    -    [Intentionally omitted]
Exhibit C    -    [Intentionally omitted]
Exhibit D    -    [Intentionally omitted]
Exhibit E    -    Form of Lender Assignment Agreement







v

--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of February 5, 2016, is
among ROYAL CARIBBEAN CRUISES LTD., a Liberian corporation (the “Borrower”), the
various financial institutions as are or shall become parties hereto
(collectively, the “Lenders”) and BNP PARIBAS FORTIS S.A./N.V. (“BNPPF”), as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.
W I T N E S S E T H:
WHEREAS, the Lenders made available to Oasis of the Seas Inc., a Liberian
corporation (the “Original Borrower”), upon the terms and conditions in the
Credit Agreement dated as of May 7, 2009, as amended and restated as of October
9, 2009, as further amended, among the Original Borrower, the Borrower (in its
capacity as Guarantor), the Lenders and the Administrative Agent (the “Original
Credit Agreement”), a loan facility to finance up to 80% of the contract price
(including change orders) (the “Contract Price”) of the passenger cruise ship to
be named “Oasis of the Seas” with the Builder’s Hull No. #1363 (the “Purchased
Vessel”) built by STX Finland Cruise Oy (formerly known as Aker Yards Oy),
Turku, Finland (the “Builder”);
WHEREAS, the proceeds of such loan facility were provided to the Original
Borrower two (2) Business Days prior to the delivery of the Purchased Vessel for
the purpose of paying a portion of the Contract Price;
WHEREAS, pursuant to the Assignment and Amendment No. 4 to Credit Agreement
dated as of March 26, 2012 (the “Assignment and Amendment”), the Original
Borrower assigned to the Borrower all of its rights under the Original Credit
Agreement, and the Borrower assumed all of the Original Borrower’s obligations
under the Original Credit Agreement;
WHEREAS, pursuant to the Assignment and Amendment, the Borrower was released
from its obligations as “Guarantor” under the Original Credit Agreement and the
Original Credit Agreement was amended and restated (the date of such amendment
and restatement being the “2012 Restatement Effective Date”), and was further
amended and restated as of March 14, 2014 (as so amended and restated, the
“Existing Credit Agreement”);
WHEREAS, pursuant to the Amendment No. 1 to the Amended and Restated Credit
Agreement (the “Amendment”), dated as of the date hereof, and upon satisfaction
of the conditions set forth therein, the Existing Credit Agreement is being
amended and restated in the form of this Agreement.
NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.1. Defined Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals,






--------------------------------------------------------------------------------

    

shall, when capitalized, except where the context otherwise requires, have the
following meanings (such meanings to be equally applicable to the singular and
plural forms thereof):
“Accumulated Other Comprehensive Income (Loss)” means at any date the Borrower’s
accumulated other comprehensive income (loss) on such date, determined in
accordance with GAAP.
“Administrative Agent” is defined in the preamble and includes each other Person
as shall have subsequently been appointed as the successor Administrative Agent,
and as shall have accepted such appointment, pursuant to Section 11.4.
“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to be “controlled by” any other Person if such other Person
possesses, directly or indirectly, power to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.
“Agreement” means, on any date, this Credit Agreement as originally in effect on
the Original Effective Date, as amended prior to the Restatement Effective Date,
and amended and restated on the Restatement Effective Date and as thereafter
from time to time amended, supplemented, amended and restated, or otherwise
modified and in effect on such date.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.
“Applicable Floating Rate” means, with respect to Loans denominated in Euro, the
EURIBO Rate, and with respect to Loans denominated in Dollars, the LIBO Rate.
“Applicable Jurisdiction” means the jurisdiction or jurisdictions under which
the Borrower is organized, domiciled or resident or from which any of its
business activities are conducted or in which any of its properties are located
and which has jurisdiction over the subject matter being addressed.
“Applicable Margin” means (i) in respect of the Tranche B Loans denominated in
Dollars, on and after February 5, 2016, 1.65% per annum and (ii) in respect of
the Tranche B Loans denominated in Euro, 1.58% per annum.
“Applicable Premium Rate” means, as of any date of payment of premiums on the
Finnvera Guarantee by the Borrower, the percentage per annum set forth below
opposite the Senior Debt Rating on such date provided by S&P and Moody’s:

2

--------------------------------------------------------------------------------

    

Senior Debt Rating
             
Applicable Premium Rate


(S&P)
(Moody’s)
 
 
 
 
BBB or higher
Baa2 or higher
0.77%
BBB-
Baa3
1.01%
BB+
Ba1
1.48%
BB
Ba2
1.96%
BB-
Ba3
2.49%
B+ or lower
B1 or lower
2.97%



“Approved Appraiser” means any of the following: Barry Rogliano Salles, Paris, H
Clarkson & Co. Ltd., London, R.S. Platou Shipbrokers, Norway, or Fearnley AS,
Norway.
“Assignee Lender” is defined in Section 12.11.1.
“Authorized Officer” means those officers of the Borrower authorized to act with
respect to the Loan Documents to which it is a party and whose signatures and
incumbency shall have been certified to the Administrative Agent by the
Secretary or an Assistant Secretary of the Borrower.
“BNPPF” is defined in the preamble.
“Borrower” is defined in the preamble.
“Borrowing” means either Tranche A Loans or Tranche B Loans.
“Breakage Costs” means the amount (if any) by which (i) the sum of the present
value, discounted at the Reinvestment Rate, of each interest payment that each
Tranche A Lender would have received on its share of any amount of Tranche A
Loans that are prepaid for the period from the date of receipt of any such
prepayment until the Stated Maturity Date of such Tranche A Loans, had the
principal amount of such prepayment been repaid in accordance with the repayment
schedule as set forth in Schedule II with respect to such Tranche A Loans
exceeds (ii) the present value, discounted at the Reinvestment Rate, of the
amount that such Tranche A Lender would be able to obtain by investing an amount
equal to the aggregate principal amount of such prepayment in an instrument
guaranteed by Finnvera plc or the Republic of Finland for a period from the date
of such prepayment and until the Stated Maturity Date of such Tranche A Loans.
“Builder” is defined in the first recital.
“Business Day” means any day which is neither a Saturday or Sunday nor a legal
holiday on which banks are authorized or required to be closed in New York City
or Paris or London or Helsinki, and if the applicable Business Day relates to
the Loans, an Interest Period, prepayment or conversion, on which dealings are
carried on in the London interbank market and banks are

3

--------------------------------------------------------------------------------

    

open for business in London and on which the Trans-European Automated Real-Time
Gross Settlement Express Transfer (TARGET) System is open.
“Capital Lease Obligations” means obligations of any Person or any Subsidiary of
such Person under any leasing or similar arrangement which, in accordance with
GAAP, would be classified as capitalized leases.
“Capitalization” means, as at any date, the sum of (a) Net Debt on such date,
plus (b) Stockholders’ Equity on such date.
“Capitalized Lease Liabilities” means the principal portion of all monetary
obligations of the Borrower or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.
“Cash Equivalents” means all amounts other than cash that are included in the
“cash and cash equivalents” shown on the Borrower’s balance sheet prepared in
accordance with GAAP.
“Change of Control” means an event or series of events by which (a) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 50%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or (b)
during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Commitment” means, relative to any Lender, such Lender’s obligation to make a
Tranche A Loan or a Tranche B Loan in a specified currency pursuant to Section
2.1.1 of the Original Credit Agreement.

4

--------------------------------------------------------------------------------

    

“Communications” is defined in Section 12.2(b).
“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.
“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.
“Determination Notice” is defined in Section 4.2.
“Disclosure Schedule” means the Disclosure Schedule attached hereto as Schedule
I.
“Dollar” and the sign “$” mean lawful money of the United States.
“Eligible Assignee” means (i) Finnvera, (ii) any reinsurer of Finnvera but only
to the extent guarantee payments have been made under the Finnvera Guarantee and
reimbursed by such reinsurer and (iii) any financial institution acceptable to
Finnvera. A financial institution shall be deemed acceptable to Finnvera in the
event such financial institution (1) is rated at least BBB- by S&P or Baa3 by
Moody’s or, if rated by both S&P and Moody’s, at least BBB- by S&P and Baa3 by
Moody’s and (2) is located in a high income OECD member country (as defined from
time to time by the World Bank) and there is, and such institution is subject
to, sufficient public supervision in its home country.
“Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to the protection of the
environment.
“Equivalent” (i) in Dollars of Euro on any date, means 1.3172 Dollars for each
Euro and (ii) in Euro of Dollars on any date, means Euro 0.759186152 for each
Dollar.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time. References to sections
of ERISA also refer to any successor sections.
“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the legislative measures of the
European Council for the introduction of, changeover to or operation of a single
or unified European currency.
“EURIBO Rate” means, relative to any Interest Period for a Loan denominated in
Euro, the rate per annum of the offered quotation for deposits in Euro for
delivery on the first day of such Interest Period and for the duration thereof
which is equal to the Screen Rate at or about 11:00 a.m. (London time) two
Business Days before the commencement of such Interest Period, provided that:

5

--------------------------------------------------------------------------------

    

(a)    subject to Section 3.2.5, if there is no Screen Rate with respect to Euro
at the relevant time, the EURIBO Rate shall be the rate per annum certified by
the Administrative Agent to be the average of the rates quoted by the Reference
Lenders as the rate at which each of the Reference Lenders was (or would have
been) offered deposits of Euro by prime banks in the London interbank
eurocurrency market in an amount approximately equal to the amount of such Loan
and for a period approximately equal to such Interest Period; and
(b)    for the purposes of determining the post-maturity rate of interest under
Section 3.2.3, the EURIBO Rate shall be determined by reference to deposits on
an overnight or call basis or for such other period or periods as the
Administrative Agent may determine after consultation with the Lenders;
and provided that if the EURIBO Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.
“Event of Default” is defined in Section 8.1.
“Existing Credit Agreement” is defined in the fourth recital.
“Existing Principal Subsidiaries” means each Subsidiary of the Borrower that is
a Principal Subsidiary on the 2012 Restatement Effective Date.
“FEC” means Finnish Export Credit Ltd., which is a Finnish ultimately
state-owned limited liability company.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
“Finnvera” means Finnvera plc, a Finnish limited liability company established
by law and operating as the official export credit agency in Finland.
“Finnvera Commitment Letter” means the amended and restated commitment letter
for Buyer Credit Guarantee BC 169-05, dated April 8, 2009 among Finnvera and the
Borrower.
“Finnvera Guarantee” means the Buyer Credit Guarantee Agreement BC 169-05,
entered into on May 7, 2009, between Finnvera and the Administrative Agent, as
amended from time to time in accordance with the terms hereof and thereof.
“Fiscal Quarter” means any quarter of a Fiscal Year.

6

--------------------------------------------------------------------------------

    

“Fiscal Year” means, with respect to any Person, any annual fiscal reporting
period of such Person.
“Fixed Charge Coverage Ratio” means, as of the end of any Fiscal Quarter, the
ratio computed for the period of four consecutive Fiscal Quarters ending on the
close of such Fiscal Quarter of:
(a)    net cash from operating activities (determined in accordance with GAAP)
for such period, as shown in the Borrower’s consolidated statement of cash flow
for such period, to
(b)    the sum of:
(i)    dividends actually paid by the Borrower during such period (including,
without limitation, dividends in respect of preferred stock of the Borrower);
plus
(ii)    scheduled payments of principal of all debt less New Financings
(determined in accordance with GAAP, but in any event including Capitalized
Lease Liabilities) of the Borrower and its Subsidiaries for such period.
“Fixed Rate” means 5.41% per annum.
“Floating Rate”, with respect to any Tranche B Loan, means interest equal to the
sum of the Applicable Floating Rate plus the Floating Rate Applicable Margin.
“Floating Rate Applicable Margin” means either the rate of interest set forth in
clause (i) or (ii) of the definition of “Applicable Margin”, as applicable.
“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.
“GAAP” is defined in Section 1.4.
“Government-related Obligations” means obligations of any Person or any
Subsidiary of such Person under, or Indebtedness incurred by such Person or any
Subsidiary of such Person to satisfy obligations under, any governmental
requirement imposed by any Applicable Jurisdiction that must be complied with to
enable such Person and its Subsidiaries to continue their business in such
Applicable Jurisdiction, excluding, in any event, any taxes imposed on such
Person or any Subsidiary of such Person.
“Hedging Instruments” means options, caps, floors, collars, swaps, forwards,
futures and any other agreements, options or instruments substantially similar
thereto or any series or combination thereof used to hedge interest, foreign
currency and commodity exposures.
“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case

7

--------------------------------------------------------------------------------

    

may be, as a whole and not to any particular Section, paragraph or provision of
this Agreement or such other Loan Document.
“Indebtedness” means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 180 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) obligations of such Person in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for the account of such Person; (e) Capital Lease
Obligations of such Person; (f) guarantees by such Person of Indebtedness of
others, up to the amount of Indebtedness so guaranteed by such Person; (g)
obligations of such Person in respect of surety bonds and similar obligations;
and (h) liabilities arising under Hedging Instruments.
“Indemnified Liabilities” is defined in Section 12.4.
“Indemnified Parties” is defined in Section 12.4.
“Interest Payment Date” means any date on which interest is payable with respect
to Loans pursuant to clause (c) of Section 3.2.4.
“Interest Period” means, relative to any Loan, (i) the period beginning on (and
including) the Original Closing Date and ending on (but excluding) the day which
numerically corresponds to such date six months thereafter or, if such month has
no numerically corresponding day, on the last Business Day of such month and
(ii) for each period subsequent to the period described in clause (i) hereof,
the period beginning on (and including) the day on which the previous period
ended and ending on (but excluding) the day which numerically corresponds to
such date six months thereafter or, if such month has no numerically
corresponding day, on the last Business Day of such month; provided that if any
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next following Business Day (unless such next
following Business Day is the first Business Day of a calendar month, in which
case such Interest Period shall end on the Business Day next preceding the first
Business Day of such calendar month).
“Investment” means, relative to any Person,
(a)    any loan or advance made by such Person to any other Person (excluding
commission, travel, expense and similar advances to officers and employees made
in the ordinary course of business); and
(b)    any ownership or similar interest held by such Person in any other
Person.

8

--------------------------------------------------------------------------------

    

“Lender Assignment Agreement” means a Lender Assignment Agreement substantially
in the form of Exhibit E.
“Lenders” is defined in the preamble.
“Lending Office” means, relative to any Lender, the office of such Lender
designated as such below its signature hereto or designated in a Lender
Assignment Agreement or such other office of a Lender as designated from time to
time by notice from such Lender to the Borrower and the Administrative Agent,
whether or not outside the United States, which shall be making or maintaining
the Loan of such Lender hereunder.
“LIBO Rate” means, relative to any Interest Period for a Loan denominated in
Dollars, the rate per annum of the offered quotation for deposits in Dollars for
delivery on the first day of such Interest Period and for the duration thereof
which is equal to the Screen Rate at or about 11:00 a.m. (London time) two
Business Days before the commencement of such Interest Period; provided that:
(a)    subject to Section 3.2.5, if there is no Screen Rate at the relevant
time, the LIBO Rate shall be the rate per annum certified by the Administrative
Agent to be the average of the rates quoted by the Reference Lenders as the rate
at which each of the Reference Lenders was (or would have been) offered deposits
of Dollars by prime banks in the London interbank eurocurrency market in an
amount approximately equal to the amount of such Loan and for a period
approximately equal to such Interest Period; and
(b)    for the purposes of determining the post-maturity rate of interest under
Section 3.2.3, the LIBO Rate shall be determined by reference to deposits on an
overnight or call basis or for such other period or periods as the
Administrative Agent may determine after consultation with the Lenders;
and provided that if the LIBO Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.
“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.
“Loans” is defined in Section 2.1.
“Loan Documents” means this Agreement, the Notes, if any, the Finnvera
Guarantee, the Residual Risk Guarantee, the Assignment and Amendment and the
Amendment, and each other amendment hereto.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Administrative Agent or any Lender
under or in connection with the Loan

9

--------------------------------------------------------------------------------

    

Documents or (c) the ability of the Borrower to perform its payment Obligations
under the Loan Documents to which it is a party.
“Material Litigation” is defined in Section 6.8.
“Moody’s” means Moody’s Investors Service, Inc.
“Net Debt” means, at any time, the aggregate outstanding principal amount of all
debt (including, without limitation, the principal portion of all capitalized
leases) of the Borrower and its Subsidiaries (determined on a consolidated basis
in accordance with GAAP) less the sum of (without duplication);
(a)    all cash on hand of the Borrower and its Subsidiaries; plus
(b)    all Cash Equivalents.
“Net Debt to Capitalization Ratio” means, as at any date, the ratio of (a) Net
Debt on such date to (b) Capitalization on such date.
“New Financings” means proceeds from:
(a)    borrowed money (whether by loan or issuance and sale of debt securities),
including drawings under any revolving credit facilities, and
(b)    the issuance and sale of equity securities.
“Note” means a promissory note of the Borrower payable to any Lender, delivered
pursuant to a request made under Section 2.5 in substantially the form of
Exhibit A hereto (as such promissory note may be amended, endorsed or otherwise
modified from time to time), evidencing the aggregate Indebtedness of the
Borrower to such Lender resulting from the outstanding Loan made by such Lender,
and also means all other promissory notes accepted from time to time in
substitution therefor or renewal thereof.
“Obligations” means all obligations (monetary or otherwise) of the Borrower
arising under or in connection with this Agreement, the Notes and the other Loan
Documents.
“Organic Document” means, relative to any Person, its certificate of
incorporation and its by-laws or similar organizational documents.
“Original Closing Date” means the date on which the Loans were advanced, which
date is October 26, 2009.
“Original Credit Agreement” is defined in the first recital.
“Original Effective Date” means May 15, 2009.
“Participant” is defined in Section 12.11.2.

10

--------------------------------------------------------------------------------

    

“Pension Plan” means a “pension plan”, as such term is defined in section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in section 4001(a)(3) of ERISA), and to which the Borrower or any
corporation, trade or business that is, along with the Borrower, a member of a
Controlled Group, may have liability, including any liability by reason of being
deemed to be a contributing sponsor under section 4069 of ERISA.
“Person” means any natural person, corporation, partnership, firm, association,
trust, government, governmental agency or any other entity, whether acting in an
individual, fiduciary or other capacity.
“Platform” is defined in Section 12.2(b)(1).
“Prepayment Event” is defined in Section 9.1.
“Principal Subsidiary” means any Subsidiary of the Borrower that owns a Vessel.
“Primary Currency” is defined in Section 12.15.
“Purchased Vessel” is defined in the first recital.
“Reference Lenders” means BNP Paribas, London Office, Nordea Bank Finland plc,
London Branch and Skandinaviska Enskilda Banken AB (publ), Stockholm Office, and
includes each replacement Reference Lender appointed by the Administrative Agent
pursuant to Section 3.2.5.
“Reinvestment Rate” means a rate equal to the sum of (x) the estimated funding
cost in Dollars for the Republic of Finland for an amount equal to the aggregate
amount of Tranche A Loans that are prepaid for the period from the date of
receipt of any such prepayment to the Stated Maturity Date of the Tranche A
Loans, as derived by the Finnish State Treasury and (y) 0.90%.
“Required Lenders” means, at any time, Lenders that, in the aggregate, hold at
least 66 2/3% of the aggregate unpaid principal amount (based on the Equivalent
in Dollars with respect to any portion of the Loans that are denominated in
Euro) of the Loans outstanding at such time.
“Residual Risk Guarantee” means a guarantee, governed by Finnish law, of the
Residual Risk Guarantee Amount, accrued and unpaid interest in respect of the
Tranche A Loans (including default interest) and the costs to Finnvera of
enforcing its rights under the Loan Documents, made by the Tranche B Lenders
severally, and ratably according to their respective Tranche B Commitment
Amounts (determined using the Equivalent in Dollars of any portion of the
Tranche B Commitment Amount that is denominated in Euro) in favor of Finnvera.
“Residual Risk Guarantee Amount” means, as of any date, 5% of the aggregate
principal amount of the Tranche A Loans outstanding on such date.
“Restatement Effective Date” means the date on which all of the conditions to
the effectiveness of the amendment and restatement of the Existing Credit
Agreement in the form of

11

--------------------------------------------------------------------------------

    

this Agreement, which are set forth in Section 2 of the Amendment, are
satisfied, which date is February 5, 2016.
“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of February 5, 2016, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, or any person owned or controlled by any such
Person or Persons, or (b) any Person operating, organized or resident in a
Sanctioned Country.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“Screen Rate” means the percentage rate per annum for the relevant period which
appears, in the case of a LIBO Rate, on the LIBOR01 Page and, in the case of a
EURIBO Rate, on the EURIBOR01 Page, in each case, of the Reuters Monitor Money
Rates Service.
“Secondary Currency” is defined in Section 12.15.
“Senior Debt Rating” means, as of any date, (a) the implied senior debt rating
of the Borrower for its long term senior unsecured, non-credit enhanced debt as
given by Moody’s and S&P or (b) in the event the Borrower receives an actual
unsecured senior debt rating (apart from an implied rating) from Moody’s and/or
S&P, such actual rating or ratings, as the case may be (and in such case the
Senior Debt Rating shall not be determined by reference to any implied senior
debt rating from either agency). Each change in the Senior Debt Rating shall be
effective as of the date of such change. For purposes of the foregoing:
(a)    if at any time the Senior Debt Rating provided by Moody’s differs from
the Senior Debt Rating provided by S&P by one level, the Applicable Premium Rate
shall be the percentage per annum set forth opposite the higher of such two
Senior Debt Ratings;
(b)    if at any time the Senior Debt Rating provided by Moody’s differs from
the Senior Debt Rating provided by S&P by more than one level, the Applicable
Premium Rate shall be the percentage per annum set forth opposite the rating one
level below the higher of such two Senior Debt Ratings;

12

--------------------------------------------------------------------------------

    

(c)    if at any time a Senior Debt Rating is provided by one of but not both
Moody’s and S&P, the Applicable Premium Rate shall be determined by reference to
the Senior Debt Rating provided by the agency which gives such rating; and
(d)    if at any time no Senior Debt Rating is provided by Moody’s and no Senior
Debt Rating is provided by S&P, the Applicable Premium Rate shall be the
percentage per annum set forth opposite the Senior Debt Ratings of B+ or lower
and B1 or lower unless (i) within 21 days of being notified by the
Administrative Agent that both Moody’s and S&P have ceased to give a Senior Debt
Rating, the Borrower has obtained from at least one of such agencies a private
implied rating for its senior debt or (ii) having failed to obtain such private
rating within such 21-day period, the Borrower and Finnvera shall have agreed
within a further 15-day period (during which period the Borrower and Finnvera
shall consult in good faith to find an alternative method of providing an
implied rating of the Borrower’s senior debt) on an alternative rating method,
which agreed alternative shall be notified to the Administrative Agent and apply
for the purposes of this Agreement.
“Stated Maturity Date” means, relative to any Loan, the twelfth anniversary of
the Closing Date applicable to such Loan.
“Stockholders’ Equity” means, as at any date, the Borrower’s stockholders’
equity on such date, excluding Accumulated Other Comprehensive Income (Loss),
determined in accordance with GAAP, provided that any non-cash charge to
Stockholders’ Equity resulting (directly or indirectly) from a change after the
Original Effective Date in GAAP or in the interpretation thereof shall be
disregarded in the computation of Stockholders’ Equity such that the amount of
any reduction thereof resulting from such change shall be added back to
Stockholders’ Equity.
“Subsidiary” means, with respect to any Person, any corporation of which more
than 50% of the outstanding capital stock having ordinary voting power to elect
a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.
“Supplemental Agreement” means the Supplemental Agreement, dated as of October
9, 2009, among the Tranche A Lenders, the Administrative Agent and FEC.
“Taxes” is defined in Section 4.6.
“Tranche A Commitment” means, with respect to any Tranche A Lender, the amount
set forth opposite such Lender’s name on the signature pages hereto as such
amount may be reduced from time to time in accordance with the terms of this
Agreement.
“Tranche A Lenders” means the Lenders identified as Tranche A Lenders on the
signature pages hereof and their respective successors and permitted assigns.

13

--------------------------------------------------------------------------------

    

“Tranche A Loan” is defined in Section 2.1.
“Tranche B Commitment” means, with respect to any Tranche B Lender, the amount
set forth opposite such Lender’s name on the signature pages hereto as such
amount may be reduced from time to time in accordance with the terms of this
Agreement.
“Tranche B Commitment Amount” means, on any date, the sum of $420,000,000 and
Euro 159,429,092 (it being understood that the Commitments of Nordea Bank
Finland plc, New York Branch, and Skandinaviska Enskilda Banken AB (publ) are
denominated in Dollars and the Commitment of BNPPF is denominated in Euro).
“Tranche B Lenders” means the Lenders identified as Tranche B Lenders on the
signature pages hereof and their respective successors and permitted assigns.
“Tranche B Loan” is defined in Section 2.1.
“2012 Restatement Effective Date” is defined in the Preliminary Statements.
“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.
“Vessel” means a passenger cruise vessel owned by the Borrower or one of its
Subsidiaries.
SECTION 1.2. Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall, when capitalized, have such meanings when used in the Disclosure Schedule
and in each Note, notice and other communication delivered from time to time in
connection with this Agreement or the other Loan Documents.
SECTION 1.3. Cross-References. Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.
SECTION 1.4. Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used herein or in any Note shall be interpreted,
all accounting determinations and computations hereunder or thereunder
(including under Section 7.2.4) shall be made, and all financial statements
required to be delivered hereunder or thereunder shall be prepared, in
accordance with United States generally accepted accounting principles (“GAAP”)
consistently applied (or, if not consistently applied, accompanied by details of
the inconsistencies); provided that if the Borrower elects to apply or is
required to apply International Financial Reporting Standards (“IFRS”)

14

--------------------------------------------------------------------------------

    

accounting principles in lieu of GAAP, upon any such election and notice to the
Administrative Agent, references herein to GAAP shall thereafter be construed to
mean IFRS (except as otherwise provided in this Agreement); provided, further,
that if, as a result of (i) any change in GAAP or IFRS or in the interpretation
thereof or (ii) the application by the Borrower of IFRS in lieu of GAAP, in each
case, after the date of the financial statements referred to in Section 6.6,
there is a change in the manner of determining any of the items referred to
herein that are to be determined by reference to GAAP, and the effect of such
change would (in the reasonable opinion of the Borrower or the Administrative
Agent) be such as to affect the basis or efficacy of the covenants contained in
Section 7.2.4 in ascertaining the financial condition of the Borrower or the
consolidated financial condition of the Borrower and its Subsidiaries and the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate such change occurring after the
date hereof in GAAP or the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
then such item shall for the purposes of such Sections of this Agreement
continue to be determined in accordance with GAAP relating thereto as GAAP were
applied immediately prior to such change in GAAP or in the interpretation
thereof until such notice shall have been withdrawn or such provision amended in
accordance herewith.
ARTICLE II

COMMITMENTS, BORROWING PROCEDURES
SECTION 2.1. Commitments. On the terms and subject to the conditions of the
Original Credit Agreement (including Article V), each Tranche A Lender severally
made a loan (relative to such Lender, its “Tranche A Loan”) to the Borrower
equal to such Lender’s Tranche A Commitment and each Tranche B Lender severally
made a loan (relative to such Lender, its “Tranche B Loan”, the Tranche A Loans
and Tranche B Loans are, collectively, the “Loans”) to the Borrower equal to
such Lender’s Tranche B Commitment. Any amount of the Loans that is prepaid or
repaid may not be reborrowed.
SECTION 2.1.1. [Intentionally omitted.]
SECTION 2.1.2. [Intentionally omitted.]
SECTION 2.1.3. Finnvera Guarantee.
(a) Separate Agreement. The Borrower agrees and acknowledges that the Finnvera
Guarantee is a separate arrangement from this Agreement and the Borrower shall
not have any right or recourse against any Lender or the Administrative Agent in
respect of or arising by

15

--------------------------------------------------------------------------------

    

reason of any payment made by Finnvera to any Lender or the Administrative Agent
pursuant to the Finnvera Guarantee.
(b) Obligations. The Borrower acknowledges that its liability to pay in full any
sum under this Agreement is totally independent from and in no way conditional
upon performance by the Builder of its obligations under the construction
contract for the Purchased Vessel or under any agreement related thereto and
shall not be affected in any way by any claim which the Borrower may have or may
consider that it has against the Builder.
(c) Authorization to Act on Instructions. The Borrower agrees that the
Administrative Agent may act on the instructions of Finnvera in relation to this
Agreement; provided that such instructions shall otherwise be in accordance
with, and as contemplated by, this Agreement and the Administrative Agent shall
remain responsible for such actions to the extent contemplated by Article XI and
Section 12.4.
(d) No Claims against the Administrative Agent. The Borrower agrees that in case
of any payment to the Lenders or the Administrative Agent pursuant to the
Finnvera Guarantee, Finnvera shall, in addition to any other rights which it may
have under the Finnvera Guarantee or otherwise, have full rights of subrogation
against the Borrower and the Borrower shall not have any claims whatsoever in
respect of any loss, damage or expense suffered or incurred by it against the
Administrative Agent as a result of such payment by Finnvera.
(e) Amendments to Finnvera Guarantee. The Administrative Agent agrees that it
shall not agree to any amendment, waiver or other modification of the Finnvera
Guarantee unless the Required Lenders (which, for this purpose, shall include
the Tranche A Lenders) have approved such action in writing and that, so long as
the Loans have not been accelerated in accordance with Article VIII or required
to be prepaid in accordance with Article IX, the Administrative Agent shall not
agree to any amendment, waiver or other modification of the Finnvera Guarantee
unless the Borrower has approved such action in writing, provided that even if
the Loans have been accelerated in accordance with Article VIII or required to
be prepaid in accordance with Article IX, no amendment, waiver or other
modification of the Finnvera Guarantee may, directly or indirectly, adversely
affect the Borrower unless the Borrower has approved such action in writing.
SECTION 2.2. [Intentionally omitted].
SECTION 2.3. [Intentionally omitted].
SECTION 2.4. Funding. Each Lender may, if it so elects, fulfill its obligation
to make or continue its Loan hereunder by causing one of its foreign branches or
Affiliates (or an international banking facility created by such Lender) to make
or maintain such Loan; provided that such Loan shall nonetheless be deemed to
have been made and to be held by such Lender, and the obligation of the Borrower
to repay such Loan shall nevertheless be to such Lender for the account of such
foreign branch, Affiliate or international banking facility.

16

--------------------------------------------------------------------------------

    

SECTION 2.5. Evidence of Debt. (a) Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from the Loan owing to such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder in respect of Loans. The Borrower agrees
that upon notice by any Lender to the Borrower (with a copy of such notice to
the Administrative Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Loan owing to such Lender, the Borrower shall
promptly execute and deliver to such Lender a Note payable to the order of such
Lender in a principal amount equal to the principal amount of the Loan owing to
such Lender.
(b)    The Administrative Agent, acting for this purpose as agent for the
Borrower, shall maintain a register (the “Register”) which shall include
recordation of (i) the date and amount of each Borrowing made hereunder, (ii)
the terms of each Lender Assignment Agreement delivered to and accepted by it,
(iii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iv) the amount of
any sum received by the Administrative Agent from the Borrower hereunder and
each Lender’s share thereof.
(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.
ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
SECTION 3.1. Repayments and Prepayments. The Borrower shall repay each Loan in
twenty-four equal semi-annual installments on the last day of each Interest
Period with respect to such Loan, as set forth on Schedule II hereto.
In addition, the Borrower
(a)    may, from time to time on any Business Day, make a voluntary prepayment,
in whole or in part, of the outstanding principal amount of the Loans; provided
that
(i)    any such prepayment shall be made pro rata among all Loans (determined
using the Equivalent in Dollars of any portion of the Loans that are denominated
in Euro) and applied in forward order of maturity, inverse order of

17

--------------------------------------------------------------------------------

    

maturity or ratably among all remaining installments, as the Borrower shall
designate to the Administrative Agent; provided that at any time, the Borrower
may prepay in full the Tranche B Loans (without prepaying any Tranche A Loans)
so long as such Tranche B Loans have been substantially contemporaneously
refinanced with loans made by one or more Lenders or one or more Eligible
Assignees that become party to this Agreement as Lenders by execution of and
delivery to the Borrower and the Administrative Agent of (x) counterparts of
this Agreement or (y) an assignment in accordance with Section 12.11.1 (any such
loans being “Tranche B Loans” and having the identical terms as the Tranche B
Loans so prepaid, other than the rate of interest and tenor applicable to such
loans, which rate of interest and tenor shall be as agreed between the Borrower
and such financial institution, except that in no event shall the final maturity
of such loans be later than the twelfth anniversary of the Closing Date of the
Tranche B Loans);
(ii)    other than as expressly provided in Section 3.1(a)(iii), all such
voluntary prepayments shall require at least five Business Days prior written
notice to the Administrative Agent;
(iii)    such voluntary prepayment shall require three Business Days prior
written notice to the Administrative Agent if such prepayment is to be made on
the last day of an Interest Period with respect to the Loans being so prepaid
and there is only one Interest Period applicable to all of the Loans; and
(iv)    all such voluntary partial prepayments shall be in an aggregate minimum
amount of $10,000,000 and a multiple of $1,000,000 (or, in the case of the
portion of the Loan denominated in Euro, the Equivalent in Euro) (or the
remaining amount of the Loans being prepaid);
(b)    [Reserved]; and
(c)    shall, immediately upon any acceleration of the Stated Maturity Date of
any Loans pursuant to Section 8.2 or 8.3 or the mandatory repayment of the Loans
pursuant to Section 9.2, repay all Loans.
Each prepayment or repayment of any Loans made pursuant to this Section shall be
without premium or penalty, except as may be required by Section 4.4 and shall
be accompanied by accrued interest.
SECTION 3.2. Interest Provisions. Interest on the outstanding principal amount
of Loans shall accrue and be payable in accordance with this Section 3.2.
SECTION 3.2.1. Rates Payable by the Borrower. (a) The Borrower shall pay
interest on the Tranche A Loans at a rate per annum during each Interest Period
with respect to the Tranche A Loans equal to the Fixed Rate.

18

--------------------------------------------------------------------------------

    

(b)    The Borrower shall pay interest on the Tranche B Loans at a rate per
annum during each Interest Period with respect to the Tranche B Loans equal to
the sum of the Applicable Floating Rate for such Interest Period plus the
Floating Rate Applicable Margin.
(c)    Each Loan shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such Loan.
(d)    All interest hereunder shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).
SECTION 3.2.2. Rates Payable to the Lenders. (a) Upon receipt of the applicable
funds from the Borrower, the Administrative Agent shall pay interest on the
Tranche A Loans to the Tranche A Lenders at a rate per annum as set forth in
Section 3.2.1(a).
(b)    Upon receipt of the applicable funds from the Borrower, the
Administrative Agent shall pay interest on the Tranche B Loans to the Tranche B
Lenders at a rate per annum as set forth in Section 3.2.1(b) in the currency of
their respective Tranche B Commitment Amounts.
SECTION 3.2.3. Post-Maturity Rates. After the date any principal amount of any
Loan is due and payable (whether on the maturity, upon acceleration or
otherwise), or after any other monetary Obligation of the Borrower shall have
become due and payable, the Borrower shall pay, but only to the extent permitted
by law, interest (after as well as before judgment) on such amounts for each day
during the period of such default at a rate per annum certified by the
Administrative Agent to the Borrower (which certification shall be conclusive in
the absence of manifest error) to be equal to the sum of (a) the rate of
interest applicable to Loans at such time pursuant to Section 3.2.1 above plus
(b) 2% per annum.
SECTION 3.2.4. Payment Dates. Interest accrued on each Loan shall be payable,
without duplication:
(a)    on the Stated Maturity Date therefor;
(b)    on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Loan (but only on the principal so paid or
prepaid);
(c)    on the last day of each Interest Period with respect to such Loan; and
(d)    on any Loan the Stated Maturity Date of which is accelerated pursuant to
Section 8.2 or Section 8.3, immediately upon such acceleration.
Interest accrued on Loans or other monetary Obligations of the Borrower arising
under this Agreement or any Note after the date such amount is due and payable
(whether on maturity, upon acceleration or otherwise) shall be payable upon
demand of the Administrative Agent.

19

--------------------------------------------------------------------------------

    

SECTION 3.2.5. Interest Rate Determination; Replacement Reference Lenders. Each
Reference Lender agrees to furnish to the Administrative Agent timely
information for the purpose of determining the Applicable Floating Rate in the
event that no offered quotation appears on the relevant page of the Reuters
Monitor Money Rates Service and the Applicable Floating Rate is to be determined
by reference to quotations supplied by the Reference Lenders. If any one or more
of the Reference Lenders shall fail to furnish in a timely manner such
information to the Administrative Agent for any such interest rate, the
Administrative Agent shall determine such interest rate on the basis of the
information furnished by the remaining Reference Lenders (provided, that, if all
of the Reference Lenders other than the Administrative Agent fail to supply the
relevant quotations, the interest rate will be fixed by reference only to the
quotation obtained by the Administrative Agent in its capacity as a Reference
Lender). If a Reference Lender ceases for any reason to be able and willing to
act as such, the Administrative Agent shall, at the direction of the Required
Lenders and after consultation with the Borrower and the Lenders, appoint a
replacement for such Reference Lender reasonably acceptable to the Borrower, and
such replaced Reference Lender shall cease to be a Reference Lender hereunder.
The Administrative Agent shall furnish to the Borrower and to the Lenders each
determination of the Applicable Floating Rate made by reference to quotations of
interest rates furnished by Reference Lenders (it being understood that the
Administrative Agent shall not be required to disclose to any party hereto
(other than the Borrower) any information regarding any Reference Lender or any
rate quoted by a Reference Lender, including, without limitation, whether a
Reference Lender has provided a rate or the rate provided by any individual
Reference Lender).
SECTION 3.3. Amendment Fee. The Borrower agrees to pay to the Administrative
Agent, for the account of and as agent for each Tranche B Lender holding Tranche
B Loans denominated in Dollars, an amendment fee (the “Amendment Fees”) in an
amount equal to the product of 0.20% multiplied by the principal amount of the
Tranche B Loans denominated in Dollars of each Tranche B Lender outstanding on
the Restatement Effective Date and shall be payable on or before the fifth
Business Day after the Restatement Effective Date.
SECTION 3.4. Finnvera Guarantee Premiums. The premiums on the Finnvera Guarantee
shall accrue and be payable in accordance with this Section 3.4.
(a)    The Borrower shall pay to the Administrative Agent, for the account of
and as agent for Finnvera, semi-annually in advance on the twentieth (20th)
Business Day preceding the first day of each Interest Period for each Tranche A
Loan an amount equal to the product of the Applicable Premium Rate as of the
immediately preceding Business Day and the outstanding principal amount of the
Tranche A Loans to be outstanding for such Interest Period in the currency of
such Tranche A Loans, after giving effect to any repayment scheduled to be paid
after such date but prior to the first day of such Interest Period, multiplied
by the actual number of days in such Interest Period, divided by 360, in the
currency of such Tranche A Loans. The Administrative Agent shall pay the premium
on the Finnvera Guarantee received from the Borrower to Finnvera semi-

20

--------------------------------------------------------------------------------

    

annually in advance on the Business Day immediately preceding the first day of
each Interest Period for such Loans.
(b)    The Borrower shall pay to the Administrative Agent, for the account of
and as agent for Finnvera, semi-annually in advance on the twentieth (20th)
Business Day preceding the first day of each Interest Period for each Tranche B
Loan an amount equal to the product of the Applicable Premium Rate as of the
immediately preceding Business Day and the outstanding principal amount of the
Tranche B Loans to be outstanding for such Interest Period in the currency of
such Tranche B Loans, after giving effect to any repayment scheduled to be paid
after such date but prior to the first day of such Interest Period, multiplied
by the actual number of days in such Interest Period, divided by 360, in the
currency of such Tranche B Loans. The Administrative Agent shall pay the premium
on the Finnvera Guarantee received from the Borrower to Finnvera semi-annually
in advance on the Business Day immediately preceding the first day of each
Interest Period for such Loans.
(c)        At the direction of the Borrower, premiums on the Finnvera Guarantee
received by the Administrative Agent pursuant to this Section 3.4 shall be
placed by the Administrative Agent on demand or fixed rate deposit, as directed
by the Borrower, as soon as possible after receipt thereof and interest shall
accrue thereon at the London Interbank Bid Rate until such time as the
Administrative Agent pays such premiums to Finnvera. The Administrative Agent
shall release interest earned pursuant to the immediately preceding sentence to
the Borrower on the first day of the relevant Interest Period.
SECTION 3.5. Residual Risk Guarantee Premiums. The premiums on the Residual Risk
Guarantee shall accrue and be payable in accordance with this Section 3.5. On
and after March 5, 2014, the Borrower shall pay to the Administrative Agent for
the ratable account of and as agent for the Tranche B Lenders semi-annually in
arrears in Dollars on the last day of each Interest Period for each Tranche A
Loan an amount equal to the product of 0.25% per annum and the daily outstanding
principal amount of the Tranche A Loan, multiplied by the actual number of days
elapsed, divided by 360. The Administrative Agent shall pay the premium on the
Residual Risk Guarantee received from the Borrower to the Tranche B Lenders
semi-annually in arrears on the last day of each Interest Period with respect to
the Tranche A Loans.
SECTION 3.6. [Intentionally omitted].
SECTION 3.7. [Intentionally omitted].
ARTICLE IV

CERTAIN APPLICABLE FLOATING RATE AND OTHER PROVISIONS
SECTION 4.1. Applicable Floating Rate Lending Unlawful. If after the Original
Effective Date the introduction of or any change in or in the

21

--------------------------------------------------------------------------------

    

interpretation of any law makes it unlawful, or any central bank or other
governmental authority having jurisdiction over such Lender asserts that it is
unlawful, for such Lender to continue or maintain any Loan bearing interest at a
rate based on the Applicable Floating Rate, the obligations of such Lender to
continue or maintain any Loan bearing interest at a rate based on the Applicable
Floating Rate shall, upon notice thereof to the Borrower, the Administrative
Agent and each other Lender, forthwith be suspended until the circumstances
causing such suspension no longer exist, provided that such Lender’s obligation
to continue and maintain its Loan hereunder shall be automatically converted
into an obligation to continue and maintain a Loan bearing interest at a rate to
be negotiated between such Lender and the Borrower that is the equivalent of the
sum of the Applicable Floating Rate for the relevant Interest Period plus the
Floating Rate Applicable Margin or, if such negotiated rate is not agreed upon
by the Borrower and such Lender within fifteen Business Days, in the case of
Loans denominated in Dollars, a rate equal to the Floating Rate Applicable
Margin plus the greater of (w) the rate publicly announced by BNP Paribas’s New
York office as its “prime rate” and (x) Federal Funds Rate from time to time in
effect plus 0.50% per annum and, in the case of Loans denominated in Euro, a
rate equal to the Floating Rate Applicable Margin plus the greater of (y) the
average of the rates publicly announced by Skandinaviska Enskilda Banken AB’s
and Nordea Bank’s head offices as their “prime rates” for loans in Euro and (z)
the Central European Bank’s rate for the Main Refinancing Operations (MRO) in
effect plus 0.50% per annum.
SECTION 4.2. Deposits Unavailable. If, with respect to the Tranche B Loans:
(a)    the Administrative Agent shall have determined that deposits in the
relevant amount, denominated in the relevant currency and for the relevant
Interest Period are not available to the Reference Lenders in their relevant
market;
(b)    the Administrative Agent shall have determined that by reason of
circumstances affecting the Reference Lenders’ relevant market, adequate means
do not exist for ascertaining the interest rate applicable hereunder to Floating
Rate Loans denominated in Dollars and/or Euro; or
(c)    before the close of business in London on the date of determination of
the Applicable Floating Rate for the relevant Interest Period or period, Lenders
holding a majority of the aggregate unpaid principal amount of Loans (based on
the Equivalent in Dollars with respect to any portion of the Loans that are
denominated in Euro) determine that the cost to them of obtaining matching
deposits in the relevant interbank market for the relevant currency in respect
of any Loan would be in excess of the Applicable Floating Rate;
then the Administrative Agent shall give notice of such determination
(hereinafter called a “Determination Notice”) to the Borrower and each of the
Lenders. The Borrower, the Lenders

22

--------------------------------------------------------------------------------

    

and the Administrative Agent shall enter into negotiations in good faith in
order to agree upon a mutually satisfactory interest rate (or rates) to be
substituted for those which would otherwise have applied under this Agreement.
If the Borrower, the Lenders and the Administrative Agent are unable to agree
upon an interest rate (or rates) prior to the date occurring fifteen Business
Days after the giving of such Determination Notice, the interest rate (or rates)
payable to the Lenders to take effect at the end of the Interest Period current
at the date of the Determination Notice shall be equal to, in the case of Loans
denominated in Dollars, the Floating Rate Applicable Margin plus the greater of
(w) the rate publicly announced by BNP Paribas’s New York office as its “prime
rate” and (x) Federal Funds Rate from time to time in effect plus 0.50% per
annum and, in the case of Loans denominated in Euro, the Floating Rate
Applicable Margin plus the greater of (y) the average of the rates publicly
announced by Skandinaviska Enskilda Banken AB’s and Nordea Bank’s head offices
as their “prime rates” for loans in Euro and (z) the Central European Bank’s
rate for the Main Refinancing Operations (MRO) in effect plus 0.50% per annum.
SECTION 4.3. Increased Floating Rate Loan Costs, etc. If, after the Original
Effective Date, a change in any applicable treaty, law, regulation or regulatory
requirement or in the interpretation thereof or in its application to the
Borrower, or if compliance by any Lender with any applicable direction, request,
requirement or guideline (whether or not having the force of law) of any
governmental or other authority including, without limitation, any agency of the
European Union or similar monetary or multinational authority insofar as it may
be changed or imposed after the date hereof, shall:
(a)    subject any Lender to any taxes, levies, duties, charges, fees,
deductions or withholdings of any nature with respect to its portion of the
Loans or any part thereof imposed, levied, collected, withheld or assessed by
any jurisdiction or any political subdivision or taxing authority thereof (other
than taxation on overall net income and, to the extent such taxes are described
in Section 4.6, withholding taxes); or
(b)    change the basis of taxation to any Lender (other than a change in
taxation on the overall net income of such Lender) of payments of principal or
interest or any other payment due or to become due pursuant to this Agreement;
or
(c)    impose, modify or deem applicable any reserve, capital adequacy or
liquidity requirements (other than the reserve costs described in Section 4.7)
or other banking or monetary controls or requirements which affect the manner in
which a Lender shall allocate its capital resources to its obligations hereunder
or require the making of any special deposits against or in respect of any
assets or liabilities of, deposits with or for the account of, or loans by, any
Lender (provided that such Lender shall, unless prohibited by law, allocate its
capital resources to its obligations hereunder in a manner which is consistent
with its present treatment of the allocation of its capital resources); or
(d)    impose on any Lender any other condition affecting its portion of the
Loans,

23

--------------------------------------------------------------------------------

    

and the result of any of the foregoing is either (i) to increase the cost to
such Lender of continuing or maintaining its Loan or any part thereof, (ii) to
reduce the amount of any payment received by such Lender or its effective return
hereunder or on its capital or (iii) to cause such Lender to make any payment or
to forego any return based on any amount received or receivable by such Lender
hereunder, then and in any such case if such increase or reduction in the
opinion of such Lender materially affects the interests of such Lender, (A) the
Lender concerned shall (through the Administrative Agent) notify the Borrower of
the occurrence of such event and use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Lending Office if the making of such a designation would avoid the effects of
such law, regulation or regulatory requirement or any change therein or in the
interpretation thereof and would not, in the reasonable judgment of such Lender,
be otherwise disadvantageous to such Lender and (B) the Borrower shall forthwith
upon demand pay to the Administrative Agent for the account of and as agent for
such Lender such amount as is necessary to compensate such Lender for such
additional cost or such reduction and ancillary expenses, including taxes,
incurred as a result of such adjustment. Such notice shall (i) describe in
reasonable detail the event leading to such additional cost, together with the
approximate date of the effectiveness thereof, (ii) set forth the amount of such
additional cost, (iii) describe the manner in which such amount has been
calculated, (iv) certify that the method used to calculate such amount is the
Lender’s standard method of calculating such amount, (v) certify that such
request is consistent with its treatment of other borrowers that are subject to
similar provisions, and (vi) certify that, to the best of its knowledge, such
change in circumstance is of general application to the commercial banking
industry in such Lender’s jurisdiction of organization or in the relevant
jurisdiction in which such Lender does business. Failure or delay on the part of
any Lender to demand compensation pursuant to this Section shall not constitute
a waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any increased costs or reductions incurred more than three months prior to
the date that such Lender notifies the Borrower of the circumstance giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the circumstance giving rise to
such increased costs or reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof, but not more than six months prior to the date that such Lender
notifies the Borrower of the circumstance giving rise to such cost or reductions
and of such Lender’s intention to claim compensation therefor.
SECTION 4.4. Funding Losses. (a) In the event any Lender shall incur any loss or
expense (other than loss of profits, business or anticipated savings).by reason
of the liquidation or reemployment of deposits or other funds acquired by such
Lender to continue or maintain any portion of the principal amount of any Loan
as a Floating Rate Loan as a result of any conversion or repayment or prepayment
of the principal amount of the Tranche B Loans on a date other than the
scheduled last day of an Interest Period with respect to the Tranche B Loans,
whether pursuant to Section 3.1 or otherwise, then, upon the written notice of
such Lender to the Borrower (with a copy to the Administrative Agent), the
Borrower shall, within five Business Days of its receipt thereof, pay directly
to such Lender such amount as will reimburse such

24

--------------------------------------------------------------------------------

    

Lender for such loss or expense. Such written notice shall include calculations
in reasonable detail setting forth the loss or expense to such Lender.
(b)    In the event any Lender shall incur any Breakage Costs by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to continue or maintain any portion of the principal amount of any Loan as a
Fixed Rate Loan as a result of any conversion or repayment or prepayment of the
principal amount of the Tranche A Loans on a date other than a scheduled
repayment date for such Tranche A Loans as set forth in Schedule II hereto,
whether pursuant to Section 3.1 or otherwise, then, upon the written notice of
such Lender to the Borrower (with a copy to the Administrative Agent), the
Borrower shall, within five Business Days of its receipt thereof, pay directly
to such Lender such Breakage Costs.  Such written notice shall include
calculations in reasonable detail setting forth the Breakage Costs to such
Lender.
SECTION 4.5. Increased Capital Costs. If, after the Original Effective Date, any
change in, or the introduction, adoption, effectiveness, interpretation,
reinterpretation or phase-in of, any law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any court,
central bank, regulator or other governmental authority increases the amount of
capital required to be maintained by any Lender or any Person controlling such
Lender, and the rate of return on its or such controlling Person’s capital as a
consequence of the Loan made by such Lender is reduced to a level below that
which such Lender or such controlling Person would have achieved but for the
occurrence of any such change in circumstance, then, in any such case upon
notice from time to time by such Lender to the Borrower, the Borrower shall
immediately pay directly to such Lender additional amounts sufficient to
compensate such Lender or such controlling Person for such reduction in rate of
return. Any such notice shall (i) describe in reasonable detail the capital
adequacy or liquidity requirements which have been imposed, together with the
approximate date of the effectiveness thereof, (ii) set forth the amount of such
lowered return, (iii) describe the manner in which such amount has been
calculated, (iv) certify that the method used to calculate such amount is such
Lender’s standard method of calculating such amount, (v) certify that such
request for such additional amounts is consistent with its treatment of other
borrowers that are subject to similar provisions and (vi) certify that, to the
best of its knowledge, such change in circumstances is of general application to
the commercial banking industry in the jurisdictions in which such Lender does
business. In determining such amount, such Lender may use any method of
averaging and attribution that it shall, subject to the foregoing sentence, deem
applicable. Each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Lending Office if the making of such a designation would avoid such reduction in
such rate of return and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender. Failure or delay on the part of any
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the

25

--------------------------------------------------------------------------------

    

Borrower shall not be required to compensate a Lender pursuant to this Section
for any increased costs or reductions incurred more than three months prior to
the date that such Lender notifies the Borrower of the circumstance giving rise
to such reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the circumstance giving rise to such
reductions is retroactive, then the three-month period referred to above shall
be extended to include the period of retroactive effect thereof, but not more
than six months prior to the date that such Lender notifies the Borrower of the
circumstance giving rise to such reductions and of such Lender’s intention to
claim compensation therefor.
SECTION 4.6. Taxes. All payments by the Borrower of principal of, and interest
on, the Loans and all other amounts payable hereunder or under the Finnvera
Commitment Letter shall be made free and clear of and without deduction for any
present or future income, excise, stamp or franchise taxes and other taxes,
fees, duties, withholdings or other charges of any nature whatsoever imposed by
any taxing authority, but excluding franchise taxes and taxes imposed on or
measured by Finnvera’s or any Lender’s net income or receipts of Finnvera or
such Lender and franchise taxes imposed in lieu of net income taxes or receipts
by the jurisdiction under the laws of which Finnvera or such Lender is organized
or any political subdivision thereof or the jurisdiction of such Lender’s
Lending Office or any political subdivision thereof or any other jurisdiction
unless such net income taxes are imposed solely as a result of the Borrower’s
activities in such other jurisdiction (such non-excluded items being called
“Taxes”). In the event that any withholding or deduction from any payment to be
made by the Borrower hereunder or under the Finnvera Commitment Letter is
required in respect of any Taxes pursuant to any applicable law, rule or
regulation, then the Borrower will:
(a)    pay directly to the relevant authority the full amount required to be so
withheld or deducted;
(b)    promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such authority; and
(c)    pay to the Administrative Agent for the account of and as agent for
Finnvera or the Lenders, as the case may be, such additional amount or amounts
as is necessary to ensure that the net amount actually received (including any
Taxes on such additional amounts) by Finnvera or each Lender will equal the full
amount Finnvera or such Lender would have received had no such withholding or
deduction been required.
Moreover, if any Taxes are directly asserted against the Administrative Agent,
Finnvera or any Lender with respect to any payment received or paid by the
Administrative Agent, Finnvera or such Lender hereunder, under the Finnvera
Commitment Letter or under or in connection with any other Loan Document, the
Administrative Agent, Finnvera or such Lender may pay such

26

--------------------------------------------------------------------------------

    

Taxes and the Borrower will promptly pay such additional amounts (including any
penalties, interest or expenses) as is necessary in order that the net amount
received by such Person after the payment of such Taxes (including any Taxes on
such additional amounts) shall equal the amount such Person would have received
had no such Taxes been asserted.
Any Person claiming any additional amounts payable pursuant to this Section
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to change the jurisdiction of its Lending Office if
the making of such a change would avoid the need for, or reduce the amount of,
any such additional amounts that may thereafter accrue and would not, in the
reasonable judgment of such Person, be otherwise disadvantageous to such Person.
If the Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent, for the account of
Finnvera or the respective Lenders, the required receipts or other required
documentary evidence, the Borrower shall indemnify Finnvera and the Lenders for
any incremental withholding Taxes, interest or penalties or expenses that may
become payable by Finnvera or any Lender as a result of any such failure (except
to the extent that such amount becomes payable as a result of the failure of
Finnvera or such Lender to provide timely notice to the Borrower of the
assertion of a liability related to the payment of Taxes). For purposes of this
Section 4.6, a distribution hereunder by the Administrative Agent or any Lender
to or for the account of Finnvera or any Lender shall be deemed a payment by the
Borrower.
If any Lender is entitled to any refund, credit, deduction or other reduction in
Tax by reason of any payment made by the Borrower in respect of any Tax under
this Section 4.6 or by reason of any payment made by the Borrower pursuant to
Section 4.3, such Lender shall use reasonable efforts to obtain such refund,
credit, deduction or other reduction and, promptly after receipt thereof (and,
in the case of any such credit, utilization thereof), will pay to the Borrower
such amount (plus any interest received by such Lender in connection with such
refund, credit, deduction or reduction) as is equal to the net after-tax value
to such Lender of such part of such refund, credit, deduction or reduction as
such Lender reasonably determines is allocable to such tax or such payment, less
out-of-pocket expenses incurred by such Lender, provided that no Lender shall be
obligated to disclose to the Borrower any information regarding its tax affairs
or tax computations.
Each Lender (and each Participant) that is organized under the laws of a
jurisdiction other than the United States agrees with the Borrower and the
Administrative Agent that it will (a) provide to the Administrative Agent and
the Borrower an appropriately executed copy of Internal Revenue Service Form
W-8ECI certifying that any payments made to or for the benefit of such Lender or
such Participant are effectively connected with a trade or business in the
United States (or, alternatively, Internal Revenue Service Form W-8BEN, but only
if the applicable treaty described in such form provides for a complete
exemption from U.S. federal income tax withholding), or any successor form, on
or prior to the date hereof (or, in the case of any assignee Lender or
Participant, on or prior to the date of the relevant assignment or
participation), and (b) notify the Administrative Agent and the Borrower if the
certifications made on any form provided pursuant to this paragraph are no
longer accurate and true in all material respects. For

27

--------------------------------------------------------------------------------

    

any period with respect to which a Lender (or Participant) has failed to provide
the Borrower with the foregoing forms (other than if such failure is due to a
change in law occurring after the date on which a form originally was required
to be provided or if such form otherwise is not required hereunder) such Lender
(or Participant) shall not be entitled to the benefits of this Section 4.6 with
respect to Taxes imposed by reason of such failure.
If Finnvera should be come subrogated to the rights of any Lender under this
Agreement then, for the purposes of the two paragraphs immediately preceding,
the term “Lender “ shall be deemed to include Finnvera.
The Borrower shall have no obligation under this Section 4.6 to pay any
indemnity or gross-up amount to Finnvera, any Lender or the Administrative Agent
to the extent that the Borrower has paid an amount with respect to that Tax to
any party pursuant to any other provision of any Loan Document, the Finnvera
Commitment Letter or the Lenders’ Commitment Letter.
SECTION 4.7. Reserve Costs. Without in any way limiting the Borrower’s
obligations under Section 4.3, the Borrower shall pay to each Lender on the last
day of any Interest Period relevant to such Lender’s Loan, so long as the
relevant Lending Office of such Lender is required to maintain reserves against
“Eurocurrency liabilities” under Regulation D of the F.R.S. Board, upon notice
from such Lender, an additional amount equal to the product of the following for
each Loan for each day during such Interest Period:
(i)    the principal amount of such Loan outstanding on such day; and
(ii)    the remainder of (x) a fraction the numerator of which is the rate
(expressed as a decimal) at which interest accrues on such Loan for such
Interest Period as provided in this Agreement (less the Floating Rate Applicable
Margin) and the denominator of which is one minus any increase after the
Original Effective Date in the effective rate (expressed as a decimal) at which
such reserve requirements are imposed on such Lender minus (y) such numerator;
and
(iii)    1/360.
Such notice shall (i) describe in reasonable detail the reserve requirement that
has been imposed, together with the approximate date of the effectiveness
thereof, (ii) set forth the applicable reserve percentage, (iii) certify that
such request is consistent with such Lender’s treatment of other borrowers that
are subject to similar provisions and (iv) certify that, to the best of its
knowledge, such requirements are of general application in the commercial
banking industry in the United States.
Each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to avoid the requirement of
maintaining such reserves (including by designating a different Lending Office)
if such efforts would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.

28

--------------------------------------------------------------------------------

    

SECTION 4.8. Replacement Lenders, etc. If the Borrower shall be required to make
any payment to any Lender pursuant to Section 4.3, 4.5, 4.6 or 4.7, or if the
Borrower shall elect to prepay the Loans pursuant to the proviso in Section
3.1(a)(i), the Borrower shall be entitled at any time (so long as no Default and
no Prepayment Event shall have occurred and be continuing) within 180 days after
receipt of notice from such Lender of such required payment to (a) prepay the
affected portion of such Lender’s Loan in full, together with accrued interest
thereon through the date of such prepayment and any amounts due in connection
with such prepayment pursuant to Section 4.4 (provided that the Borrower shall
not prepay any such Lender pursuant to this clause (a) without replacing such
Lender pursuant to the following clause (b) until a 30-day period shall have
elapsed during which the Borrower and the Administrative Agent shall have
attempted in good faith to replace such Lender), and/or (b) replace such Lender
with another Lender or an Eligible Assignee either (x) by, if an Eligible
Assignee is not a Lender, becoming a party to this Agreement as a Lender by
execution of and delivery to the Borrower and the Administrative Agent of
counterparts of this Agreement, and such Lender or Eligible Assignee refinancing
any Loans prepaid pursuant to clause (a) above with loans made by such Lender or
Eligible Assignee (any such loans being “Tranche B Loans” and having the
identical terms as the Tranche B Loans so prepaid, other than the rate of
interest applicable to and the tenor of such loans, which rate of interest and
tenor shall be as agreed between the Borrower and such financial institution,
except that in no event shall the final maturity of such loans be later than the
twelfth anniversary of the Original Closing Date with respect to the Tranche B
Loans), or (y) pursuant to an assignment in accordance with Section 12.11.1,
provided that (i) each such assignment shall be either an assignment of all of
the rights and obligations of the assigning Lender under this Agreement and the
Residual Risk Guarantee, or an assignment of a portion of such rights and
obligations made concurrently with another such assignment or other such
assignments that together cover all of the rights and obligations of the
assigning Lender under this Agreement and (ii) no Lender shall be obligated to
make any such assignment as a result of a demand by the Borrower pursuant to
this Section unless and until such Lender shall have received one or more
payments from either the Borrower or one or more Assignee Lenders in an
aggregate amount at least equal to the outstanding principal amount of the Loan
owing to such Lender, together with accrued interest thereon to the date of
payment of such principal amount and all other amounts payable to such Lender
under this Agreement. Each Lender represents and warrants to the Borrower that,
as of the Original Effective Date (or, with respect to any Lender not a party
hereto on the date hereof, on the date that such Lender becomes a party hereto),
there is no existing treaty, law, regulation, regulatory requirement,
interpretation, directive, guideline, decision or request pursuant to which such
Lender would be entitled to request any payments under any of Sections 4.3, 4.5,
4.6 and 4.7 to or for account of such Lender.

29

--------------------------------------------------------------------------------

    

SECTION 4.9. Payments, Computations, etc. Unless otherwise expressly provided,
all payments by the Borrower pursuant to this Agreement or the Notes shall be
made by the Borrower to the Administrative Agent for the pro rata account
(determined using the Equivalent in Dollars of any portion of the Loans that are
denominated in Euro) of and as agent for the Lenders entitled to receive such
payment. All such payments required to be made to the Administrative Agent shall
be made, without setoff, deduction or counterclaim, not later than 12:00 noon,
London time, in the case of payments made in Euro, and 11:00 a.m. New York time,
in the case of payments made in Dollars, on the date due, in same day or
immediately available funds through the New York Clearing House Interbank
Payments System (or such other funds as may be customary for the settlement of
international banking transactions in Dollars or Euro, as applicable), to such
account as the Administrative Agent shall specify from time to time by notice to
the Borrower. Funds received after that time shall be deemed to have been
received by the Administrative Agent on the next succeeding Business Day. The
Administrative Agent shall promptly (but in any event on the same Business Day
that the same are received or, as contemplated in the immediately preceding
sentence, deemed received) remit in same day funds to each Lender its share, if
any, of such payments received by the Administrative Agent for the account of
such Lender without any setoff, deduction or counterclaim. All interest and fees
in respect of Loans denominated in Dollars shall be paid in Dollars and all
interest and fees in respect of Loans denominated in Euro shall be payable in
Euro, and in each case shall be computed on the basis of the actual number of
days (including the first day but excluding the last day) occurring during the
period for which such interest or fee is payable over a year comprised of 360
days. Whenever any payment to be made shall otherwise be due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day (unless the next succeeding Business Day is the first Business Day of a
calendar month, in which case such payment shall be made on the Business Day
preceding the first Business Day of such calendar month) and such extension of
time shall be included in computing interest and fees, if any, in connection
with such payment.
SECTION 4.10. Sharing of Payments. If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Loan (other than pursuant to the terms of Sections
4.3, 4.4, 4.5, 4.6, 4.7 and 12.11 and except as otherwise provided in Sections
3.1(a) and 4.12, to the extent such Sections permit prepayment of Loans on a
non-ratable basis) in excess of its pro rata share of payments then or therewith
obtained by all Lenders, such Lender shall purchase from the other Lenders such
participations in Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment or other recovery ratably
(determined using the Equivalent in Dollars of any portion of the Loans that are
denominated in Euro) with each of them; provided that if all or any portion of
the excess payment or other recovery is thereafter recovered from

30

--------------------------------------------------------------------------------

    

such purchasing Lender, the purchase shall be rescinded and each Lender which
has sold a participation to the purchasing Lender shall repay to the purchasing
Lender the purchase price to the ratable extent of such recovery together with
an amount equal to such selling Lender’s ratable share (according to the
proportion of (a) the amount of such selling Lender’s required repayment to the
purchasing Lender to (b) the total amount so recovered from the purchasing
Lender) of any interest or other amount paid or payable by the purchasing Lender
in respect of the total amount so recovered. The Borrower agrees that any Lender
so purchasing a participation from another Lender pursuant to this Section may,
to the fullest extent permitted by law, exercise all its rights of payment
(including pursuant to Section 4.11) with respect to such participation as fully
as if such Lender were the direct creditor of the Borrower in the amount of such
participation. If under any applicable bankruptcy, insolvency or other similar
law, any Lender receives a secured claim in lieu of a setoff to which this
Section applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders entitled under this Section to share in the benefits of any
recovery on such secured claim.
SECTION 4.11. Setoff. Upon the occurrence and during continuance of an Event of
Default or Prepayment Event, each Lender shall have, to the extent permitted by
applicable law, the right to appropriate and apply to the payment of the
Obligations owing to it any and all balances, credits, deposits, accounts or
moneys of the Borrower then or thereafter maintained with such Lender; provided
that any such appropriation and application shall be subject to the provisions
of Section 4.10. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Lender under this Section are in
addition to other rights and remedies (including other rights of setoff under
applicable law or otherwise) which such Lender may have.
SECTION 4.12. Use of Proceeds. The Original Borrower applied the proceeds of the
Borrowings in accordance with the first recital; without limiting the foregoing,
no proceeds of any Loan will be used to acquire any equity security of a class
which is registered pursuant to Section 12 of the Securities Exchange Act of
1934 or any “margin stock”, as defined in F.R.S. Board Regulation U.
ARTICLE V

CONDITIONS TO BORROWING
SECTION 5.1. Advance of the Loan. The obligation of the Lenders to fund the
Borrowings made on the Original Closing Date was subject to the prior

31

--------------------------------------------------------------------------------

    

or concurrent satisfaction of each of the conditions precedent set forth in
Section 5.1 and Section 5.2 of the Original Credit Agreement.
SECTION 5.2. Conditions to Effectiveness. The conditions to the effectiveness of
the amendment and restatement of the Existing Credit Agreement in the form of
this Agreement are set forth in Section 2 of the Amendment.
ARTICLE VI

REPRESENTATIONS AND WARRANTIES
To induce the Lenders and the Administrative Agent to enter into this Agreement,
the Borrower represents and warrants to the Administrative Agent and each Lender
as set forth in this Article VI as of the Restatement Effective Date (except as
otherwise stated).
SECTION 6.1. Organization, etc. The Borrower and each of the Principal
Subsidiaries is a corporation validly organized and existing and in good
standing under the laws of its jurisdiction of incorporation; the Borrower is
duly qualified to do business and is in good standing as a foreign corporation
in each jurisdiction where the nature of its business requires such
qualification, except where the failure to be so qualified would not have a
Material Adverse Effect; and the Borrower has full power and authority, has
taken all corporate action and holds all governmental and creditors’ licenses,
permits, consents and other approvals necessary to enter into each Loan Document
to which it is a party and to perform its Obligations.
SECTION 6.2. Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document
to which it is a party, are within the Borrower’s corporate powers, have been
duly authorized by all necessary corporate action, and do not:
(a)    contravene the Borrower‘s Organic Documents;
(b)    contravene any law or governmental regulation of any Applicable
Jurisdiction except as would not reasonably be expected to result in a Material
Adverse Effect;
(c)    contravene any court decree or order binding on the Borrower or any of
its property except as would not reasonably be expected to result in a Material
Adverse Effect;
(d)    contravene any contractual restriction binding on the Borrower or any of
its property except as would not reasonably be expected to result in a Material
Adverse Effect; or

32

--------------------------------------------------------------------------------

    

(e)    result in, or require the creation or imposition of, any Lien on any of
the properties of the Borrower except as would not reasonably be expected to
result in a Material Adverse Effect.
SECTION 6.3. Government Approval, Regulation, etc. No authorization or approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or other Person is required for the due execution, delivery
or performance by the Borrower of this Agreement or any other Loan Document to
which it is a party (except for authorizations or approvals not required to be
obtained on or prior to the Restatement Effective Date that have been obtained
or actions not required to be taken on or prior to the Restatement Effective
Date that have been taken). The Borrower and each Principal Subsidiary holds all
governmental licenses, permits and other approvals required to conduct its
business as conducted by it on the Restatement Effective Date, except to the
extent the failure to hold any such licenses, permits or other approvals would
not have a Material Adverse Effect.
SECTION 6.4. Compliance with Laws. The Borrower is in compliance with all
applicable laws, rules, regulations and orders, except to the extent that the
failure to so comply does not and could not reasonably be expected to have a
Material Adverse Effect, and the Borrower has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions. The Borrower and its
Subsidiaries and, to the knowledge of the Borrower, their respective officers,
employees, directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions, in all material respects and are not knowingly engaged in
any activity that would reasonably be expected to result in Borrower being
designated as a Sanctioned Person. None of (a) the Borrower, any Subsidiary or
to the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.
SECTION 6.5. Validity, etc. This Agreement constitutes, and each of the other
Loan Documents will, on the due execution and delivery thereof, constitute, the
legal, valid and binding obligations of the Borrower, enforceable in accordance
with their respective terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by general equitable principles.
SECTION 6.6. Financial Information. The consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2010, and the related
consolidated statements of operations and cash flows of the Borrower and its
Subsidiaries, copies of which have been furnished to the Administrative Agent

33

--------------------------------------------------------------------------------

    

and each Lender, have been prepared in accordance with GAAP, and present fairly
in all material respects the consolidated financial condition of the Borrower
and its Subsidiaries as at December 31, 2010 and the results of their operations
for the Fiscal Year then ended. Since December 31, 2010 there has been no
material adverse change in the business, operations or financial condition of
the Borrower and its Subsidiaries taken as a whole.
SECTION 6.7. No Default or Prepayment Event. No Default or Prepayment Event has
occurred and is continuing.
SECTION 6.8. Litigation. There is no action, suit, litigation, investigation or
proceeding pending or, to the knowledge of the Borrower, threatened against the
Borrower or any Principal Subsidiary, that (i) except as set forth in filings
made by the Borrower with the Securities and Exchange Commission, in the
Borrower's reasonable opinion might reasonably be expected to materially
adversely affect the business, operations or financial condition of the Borrower
and its Subsidiaries (taken as a whole) (collectively, "Material Litigation") or
(ii) purports to affect the legality, validity or enforceability of the Loan
Documents or the consummation of the transactions contemplated hereby.
SECTION 6.9. Vessels.
The Borrower represents and warrants that each Vessel is
(a)    legally and beneficially owned by the Borrower or a Principal Subsidiary,
(b)    registered in the name of the Borrower or such Principal Subsidiary under
the flag identified in Item 6.9(b) of the Disclosure Schedule,
(c)    classed as required by Section 7.1.4.A(b),
(d)    free of all Liens, other than Liens permitted by Section 7.2.3,
(e)    insured against loss or damage in compliance with Section 7.1.5, and
(f)    chartered exclusively to or operated exclusively by the Borrower or one
of the Borrower’s wholly-owned Subsidiaries, except as otherwise permitted
pursuant to Section 7.1.4.A.
SECTION 6.10. Subsidiaries. The Borrower has no Principal Subsidiaries on the
Restatement Effective Date, except those Principal Subsidiaries which are
identified in Item 6.10 of the Disclosure Schedule. All Existing Principal
Subsidiaries are direct or indirect wholly-owned Subsidiaries of the Borrower,
except to the extent any such Existing Principal Subsidiary or an interest
therein has been sold in accordance with clause (b) of Section 7.2.7 or such
Existing Principal Subsidiary no longer owns a Vessel.

34

--------------------------------------------------------------------------------

    

SECTION 6.11. Obligations rank pari passu. The Obligations rank at least pari
passu in right of payment and in all other respects with all other unsecured
unsubordinated Indebtedness of the Borrower other than Indebtedness preferred as
a matter of law.
SECTION 6.12. Withholding, etc. As of the Restatement Effective Date, no payment
to be made by the Borrower under any Loan Document to which it is a party is
subject to any withholding or like tax imposed by any Applicable Jurisdiction.
SECTION 6.13. No Filing, etc. Required. No filing, recording or registration and
no payment of any stamp, registration or similar tax is necessary under the laws
of any Applicable Jurisdiction to ensure the legality, validity, enforceability,
priority or admissibility in evidence of this Agreement or the Notes (except for
filings, recordings, registrations or payments not required to be made on or
prior to the Restatement Effective Date that have been made).
SECTION 6.14. No Immunity. The Borrower is subject to civil and commercial law
with respect to its Obligations. Neither the Borrower nor any of its properties
or revenues is entitled to any right of immunity in any Applicable Jurisdiction
from suit, court jurisdiction, judgment, attachment (whether before or after
judgment), set-off or execution of a judgment or from any other legal process or
remedy relating to its Obligations (to the extent such suit, court jurisdiction,
judgment, attachment, set-off, execution, legal process or remedy would
otherwise be permitted or exist).
SECTION 6.15. Pension Plans. To the extent that, at any time after the Original
Effective Date, there are any Pension Plans, no Pension Plan shall have been
terminated, and no contribution failure will have occurred with respect to any
Pension Plan, in each case which could (a) give rise to a Lien under section
302(f) of ERISA and (b) result in the incurrence by the Borrower or any member
of the Controlled Group of any material liability, fine or penalty.
SECTION 6.16. Investment Company Act. The Borrower is not required to register
as an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
SECTION 6.17. Regulation U. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Loans will be used for a purpose which violates, or would be
inconsistent with, F.R.S. Board Regulation U. Terms for which meanings are
provided in F.R.S. Board Regulation U or any regulations substituted therefor,
as from time to time in effect, are used in this Section with such meanings.

35

--------------------------------------------------------------------------------

    

SECTION 6.18. Accuracy of Information. The financial and other information
(other than financial projections or other forward looking information)
furnished to the Administrative Agent and the Lenders in writing by or on behalf
of the Borrower by its chief financial officer, treasurer or corporate
controller in connection with the negotiation of this Agreement is, when taken
as a whole, to the best knowledge and belief of the Borrower, true and correct
and contains no misstatement of a fact of a material nature. All financial
projections, if any, that have been furnished to the Administrative Agent and
the Lenders in writing by or on behalf of the Borrower by its chief financial
officer, treasurer or corporate controller in connection with this Agreement
have been or will be prepared in good faith based upon assumptions believed by
the Borrower to be reasonable at the time made (it being understood that such
projections are subject to significant uncertainties and contingencies, many of
which are beyond the Borrower’s control, and that no assurance can be given that
the projections will be realized). All financial and other information furnished
to the Administrative Agent and the Lenders in writing by or on behalf of the
Borrower by its chief financial officer, treasurer or corporate controller after
the date of this Agreement shall have been prepared by the Borrower in good
faith.
ARTICLE VII

COVENANTS
SECTION 7.1. Affirmative Covenants. The Borrower agrees with the Administrative
Agent and each Lender that, until all Obligations have been paid in full, the
Borrower will perform its obligations set forth in this Section 7.1.
SECTION 7.1.1. Financial Information, Reports, Notices, etc.
SECTION 7.1.1. The Borrower will furnish, or will cause to be furnished, to the
Administrative Agent (with sufficient copies for distribution to each Lender and
Finnvera, as the case may be) the following financial statements, reports,
notices and information:
(a)    as soon as available and in any event within 60 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year of the Borrower, a
copy of the Borrower’s report on Form 10-Q (or any successor form) as filed by
the Borrower with the Securities and Exchange Commission for such Fiscal
Quarter, containing unaudited consolidated financial statements of the Borrower
for such Fiscal Quarter (including a balance sheet and profit and loss
statement) prepared in accordance with GAAP, subject to normal year-end audit
adjustments;
(b)    as soon as available and in any event within 120 days after the end of
each Fiscal Year of the Borrower, a copy of the Borrower’s annual report on Form
10-K (or any successor form) as filed by the Borrower with the Securities and
Exchange Commission for such Fiscal Year, containing audited consolidated
financial statements of

36

--------------------------------------------------------------------------------

    

the Borrower for such Fiscal Year prepared in accordance with GAAP (including a
balance sheet and profit and loss statement) and audited by
PricewaterhouseCoopers LLC or another firm of independent public accountants of
similar standing;
(c)    together with each of the statements delivered pursuant to the foregoing
clause (a) or (b), a certificate, executed by the chief financial officer, the
treasurer or the corporate controller of the Borrower, showing, as of the last
day of the relevant Fiscal Quarter or Fiscal Year compliance with the covenants
set forth in Section 7.2.4 (in reasonable detail and with appropriate
calculations and computations in all respects reasonably satisfactory to the
Administrative Agent);
(d)    as soon as possible after the occurrence of a Default or Prepayment
Event, a statement of the chief financial officer of the Borrower setting forth
details of such Default or Prepayment Event (as the case may be) and the action
which the Borrower has taken and proposes to take with respect thereto;
(e)    as soon as the Borrower becomes aware thereof, notice of any Material
Litigation except to the extent that such Material Litigation is disclosed by
the Borrower in filings with the SEC;
(f)    as soon as the Borrower becomes aware thereof, notice of any event which,
in its reasonable opinion, would be expected to materially adversely affect the
business, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole;
(g)    promptly after the sending or filing thereof, copies of all reports which
the Borrower sends to all holders of each security issued by the Borrower, and
all registration statements which the Borrower or any of its Subsidiaries files
with the Securities and Exchange Commission or any national securities exchange;
(h)    as soon as the Borrower becomes aware thereof, notice of any suspension
or revocation of the Purchased Vessel’s classification; and
(i)    such other information (x) respecting the condition or operations,
financial or otherwise, of the Borrower or any of its Subsidiaries, (y)
respecting the transactions and documents related to the Purchased Vessel or the
delivery of the Purchased Vessel or (z) as may be required to enable the
Administrative Agent to obtain the full benefit of the Finnvera Guarantee, as
any Lender or Finnvera, in either case through the Administrative Agent, may
from time to time reasonably request;
provided, however, that information required to furnished to the Administrative
Agent under subsections (a), (b) and (g) of this Section 7.1.1 shall be deemed
furnished to the Administrative Agent when available free of charge on the
Borrower’s website at http://www.rclinvestor.com or the website of the U.S.
Securities and Exchange Commission at http://www.sec.gov.
SECTION 7.1.2. Approvals and Other Consents. The Borrower will obtain (or cause
to be obtained) all such governmental licenses, authorizations, consents,
permits and

37

--------------------------------------------------------------------------------

    

approvals as may be required for (a) the Borrower to perform its obligations
under this Agreement and the other Loan Documents to which it is a party and (b)
except to the extent that failure to obtain (or cause to be obtained) such
governmental licenses, authorizations, consents, permits and approvals would not
be expected to have a Material Adverse Effect, the operation of each Vessel in
compliance with all applicable laws.
SECTION 7.1.3. Compliance with Laws, etc. The Borrower will, and will cause each
of its Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders, except (other than as described in clause
(a) below) to the extent that the failure to so comply would not have a Material
Adverse Effect, which compliance shall in any case include (but not be limited
to):
(a)    in the case of each of the Borrower and the Principal Subsidiaries, the
maintenance and preservation of its corporate existence (subject to the
provisions of Section 7.2.6);
(b)    in the case of the Borrower, maintenance of its qualification as a
foreign corporation in the State of Florida;
(c)    the payment, before the same become delinquent, of all taxes, assessments
and governmental charges imposed upon it or upon its property, except to the
extent being diligently contested in good faith by appropriate proceedings;
(d)    compliance with all applicable Environmental Laws; and
(e)    compliance with all anti-money laundering and anti-corrupt practices laws
and regulations applicable to the Borrower, including by not making or causing
to be made any offer, gift or payment, consideration or benefit of any kind to
anyone, either directly or indirectly, as an inducement or reward for the
performance of any of the transactions contemplated by this agreement to the
extent the same would be in contravention of such applicable laws; and
(f)    The Borrower will maintain in effect policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers and employees with Anti-Corruption Laws and applicable
Sanctions.
SECTION 7.1.4. Vessels.
SECTION 7.1.4.A. The Borrower will (or will cause the applicable Principal
Subsidiary to):
(a)    cause each Vessel to be chartered exclusively to or operated exclusively
by the Borrower or one of the Borrower’s wholly-owned Subsidiaries, provided
that the Borrower or such Subsidiary may charter out (i) any Vessels
representing not more than 25% of the berths of all Vessels to entities other
than the Borrower and the Borrower’s wholly-owned Subsidiaries and (ii) any
Vessel for a time charter not to exceed one year in duration; and

38

--------------------------------------------------------------------------------

    

(b)    cause each Vessel to be kept in such condition as will entitle her to
classification by a classification society of recognized standing.
SECTION 7.1.4.B. The Borrower will cause Oasis of the Seas Inc. to cause the
Purchased Vessel to be exclusively operated by or chartered to the Borrower or
one of the Borrower’s wholly-owned Subsidiaries, provided that the Borrower or
such wholly-owned Subsidiary may charter out the Purchased Vessel on a time
charter with a stated duration not in excess of one year.
SECTION 7.1.5. Insurance. The Borrower will, or will cause one or more of its
Subsidiaries to, maintain or cause to be maintained with responsible insurance
companies insurance with respect to all of the material properties and
operations of the Borrower and each Principal Subsidiary against such
casualties, third-party liabilities and contingencies and in such amounts as is
customary for other businesses of similar size in the passenger cruise line
industry (provided that in no event will the Borrower or any Subsidiary be
required to obtain any business interruption, loss of hire or delay in delivery
insurance) and will, upon request of the Administrative Agent, furnish to the
Administrative Agent (with sufficient copies for distribution to each Lender) at
reasonable intervals a certificate of a senior officer of the Borrower setting
forth the nature and extent of all insurance maintained by the Borrower and the
Subsidiaries and certifying as to compliance with this Section.
SECTION 7.1.6. Books and Records. The Borrower will, and will cause each of its
Principal Subsidiaries to, keep books and records that accurately reflect all of
its business affairs and transactions and permit the Administrative Agent and
each Lender or any of their respective representatives, at reasonable times and
intervals and upon reasonable prior notice, to visit each of its offices, to
discuss its financial matters with its officers and to examine any of its books
or other corporate records.
SECTION 7.2. Negative Covenants. The Borrower agrees with the Administrative
Agent and each Lender that, until all Obligations have been paid and performed
in full, the Borrower will perform its obligations applicable to it set forth in
this Section 7.2.
SECTION 7.2.1. Business Activities.
SECTION 7.2.1. The Borrower will not, and will not permit any of its
Subsidiaries to, engage in any principal business activity other than those
engaged in by the Borrower and its Subsidiaries on the Original Effective Date
and other business activities reasonably related thereto.
SECTION 7.2.2. Indebtedness.
SECTION 7.2.2. The Borrower will not permit any of the Existing Principal
Subsidiaries (or any other Principal Subsidiary that, after the 2012 Restatement
Effective Date, has acquired a Vessel owned by an Existing Principal Subsidiary
on the 2012 Restatement Effective Date) to create, incur, assume or suffer to
exist or otherwise become or be liable in respect of any Indebtedness, other
than, without duplication, the following:

39

--------------------------------------------------------------------------------

    

(a)    Indebtedness secured by Liens of the type described in Section 7.2.3;
(b)    Indebtedness owing to the Borrower or a wholly owned direct or indirect
Subsidiary of the Borrower;
(c)    Indebtedness incurred to finance, refinance or refund the cost (including
the cost of construction) of assets acquired after the 2012 Restatement
Effective Date; and
(d)    Indebtedness in an aggregate principal amount, together with (but without
duplication of) Indebtedness permitted to be secured under Section 7.2.3(c), at
any one time outstanding not exceeding the greater of (determined at the time of
creation of such Lien or the incurrence of such Indebtedness, as applicable) (x)
5.0% of the total assets of the Borrower and its Subsidiaries taken as a whole
as determined in accordance with GAAP as at the last day of the most recent
ended Fiscal Quarter and (y) $735,000,000.
SECTION 7.2.3. Liens.
SECTION 7.2.3. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, revenues or assets, whether now owned or hereafter acquired,
except:
(a)    [Intentionally omitted];
(b)    Liens on assets (including, without limitation, shares of capital stock
of corporations and assets owned by any corporation that becomes a Subsidiary of
the Borrower after the Original Effective Date) acquired after the Original
Effective Date (whether by purchase, construction or otherwise) by the Borrower
or any of its Subsidiaries (other than (x) an Existing Principal Subsidiary or
(y) any other Principal Subsidiary which, at any time, after three months after
the acquisition of a Vessel, owns a Vessel free of any mortgage Lien), which
Liens were created solely for the purpose of securing Indebtedness representing,
or incurred to finance, refinance or refund, the cost (including the cost of
construction) of such assets, so long as (i) the acquisition of such assets is
not otherwise prohibited by the terms of this Agreement and (ii) each such Lien
is created within three months after the acquisition of the relevant assets;
(c)    in addition to other Liens permitted under this Section 7.2.3, Liens
securing Indebtedness in an aggregate principal amount, together with (but
without duplication of) Indebtedness permitted under Section 7.2.2(d), at any
one time outstanding not exceeding the greater of (determined at the time of
creation of such Lien or the incurrence of such indebtedness, as applicable) (x)
5.0% of the total assets of the Borrower and its Subsidiaries taken as a whole
as determined in accordance with GAAP as at the last day of the most recent
ended Fiscal Quarter or (y) $735,000,000, provided that, with respect to each
such item of Indebtedness, the fair market value of the assets subject to Liens
securing such Indebtedness (determined at the time of the creation of such Lien)
shall not exceed two times the aggregate principal amount of such Indebtedness
(and for purposes of this clause (c), the fair market value of any assets shall
be determined by (i) in the case of any Vessel, by an Approved Appraiser
selected by the Borrower and (ii) in the case of

40

--------------------------------------------------------------------------------

    

any other assets, by an officer of the Borrower or by the board of directors of
the Borrower);
(d)    Liens on assets acquired after the Original Effective Date by the
Borrower or any of its Subsidiaries (other than by (x) any Subsidiary that is an
Existing Principal Subsidiary (or other Principal Subsidiary subject to the
limitations of Section 7.2.2) or (y) any other Principal Subsidiary which, at
any time, owns a Vessel free of any mortgage Lien) so long as (i) the
acquisition of such assets is not otherwise prohibited by the terms of this
Agreement and (ii) each of such Liens existed on such assets before the time of
its acquisition and was not created by the Borrower or any of its Subsidiaries
in anticipation thereof;
(e)    Liens on any asset of any corporation that becomes a Subsidiary of the
Borrower (other than a corporation that also becomes a Subsidiary of an Existing
Principal Subsidiary) after the Original Effective Date so long as (i) the
acquisition or creation of such corporation by the Borrower is not otherwise
prohibited by the terms of this Agreement and (ii) such Liens are in existence
at the time such corporation becomes a Subsidiary of the Borrower and were not
created by the Borrower or any of its Subsidiaries in anticipation thereof;
(f)    Liens securing Government-related Obligations of the Borrower or its
Subsidiaries;
(g)    Liens for taxes, assessments or other governmental charges or levies not
at the time delinquent or thereafter payable without penalty or being diligently
contested in good faith by appropriate proceedings;
(h)    Liens of carriers, warehousemen, mechanics, materialmen and landlords
incurred in the ordinary course of business for sums not overdue or being
diligently contested in good faith by appropriate proceedings;
(i)    Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits;
(j)    Liens for current crew’s wages and salvage;
(k)    Liens arising by operation of law as the result of the furnishing of
necessaries for any Vessel so long as the same are discharged in the ordinary
course of business or are being diligently contested in good faith by
appropriate proceedings;
(l)    Liens on Vessels that:
(i)    secure obligations covered (or reasonably expected to be covered) by
insurance;

41

--------------------------------------------------------------------------------

    

(ii)    were incurred in the course of or incidental to trading such Vessel in
connection with repairs or other work to such Vessel; or
(iii)    were incurred in connection with work to such Vessel that is required
to be performed pursuant to applicable law, rule, regulation or order;
provided that, in each case described in this clause (l), such Liens are either
(x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings.
(m)    normal and customary rights of setoff upon deposits of cash or other
Liens originating solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of setoff or similar rights in favor of banks
or other depository institutions; and
(n)    Liens in respect of rights of setoff, recoupment and holdback in favor of
credit card processors securing obligations in connection with credit card
processing services incurred in the ordinary course of business
SECTION 7.2.4. Financial Condition. The Borrower will not permit:
(a)    Net Debt to Capitalization Ratio, as at the end of any Fiscal Quarter, to
be greater than 0.625 to 1.
(b)    Fixed Charge Coverage Ratio to be less than 1.25 to 1 as at the last day
of any Fiscal Quarter.
(c)    Stockholders’ Equity to be less than, as at the last day of any Fiscal
Quarter, the sum of (i) $4,150,000,000 plus (ii) 50% of the consolidated net
income of the Borrower and its Subsidiaries for the period commencing on January
1, 2007 and ending on the last day of the Fiscal Quarter most recently ended
(treated for these purposes as a single accounting period, but in any event
excluding any Fiscal Quarters for which the Borrower and its Subsidiaries have a
consolidated net loss).
SECTION 7.2.5. Investments.
SECTION 7.2.5. The Borrower will not permit any of the Principal Subsidiaries to
make, incur, assume or suffer to exist any Investment in any other Person other
than
(a)    the Borrower or any direct or indirect wholly owned Subsidiary of the
Borrower; and
(b)    other Investments by the Principal Subsidiaries in an aggregate amount
not to exceed $100,000,000 at any time outstanding.
SECTION 7.2.6. Consolidation, Merger, etc.

42

--------------------------------------------------------------------------------

    

SECTION 7.2.6. The Borrower will not, and will not permit any of its
Subsidiaries to, liquidate or dissolve, consolidate with, or merge into or with,
any other corporation, or purchase or otherwise acquire all or substantially all
of the assets of any Person except:
(a)    any such Subsidiary may (i) liquidate or dissolve voluntarily into, and
may merge with and into, the Borrower or any other Subsidiary, and the assets or
stock of any Subsidiary may be purchased or otherwise acquired by the Borrower
or any other Subsidiary or (ii) merge with and into another Person in connection
with a sale or other disposition permitted by Section 7.2.7; and
(b)    so long as no Event of Default or Prepayment Event has occurred and is
continuing or would occur after giving effect thereto, the Borrower or any of
its Subsidiaries may merge into any other Person, or any other Person may merge
into the Borrower or any such Subsidiary, or the Borrower or any of its
Subsidiaries may purchase or otherwise acquire all or substantially all of the
assets of any Person, in each case so long as:
(i)    after giving effect thereto, the Stockholders’ Equity of the Borrower and
its Subsidiaries is at least equal to 90% of such Stockholders’ Equity
immediately prior thereto; and
(ii)    in the case of a merger involving the Borrower where the Borrower is not
the surviving corporation, the surviving corporation shall have assumed in a
writing, delivered to the Administrative Agent, all of the Borrower’s
obligations hereunder and under the other Loan Documents to which it is a party.
SECTION 7.2.7. Asset Dispositions, etc. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, transfer, contribute or otherwise
convey, or grant options, warrants or other rights with respect to, any material
asset (including accounts receivable and capital stock of Principal
Subsidiaries) to any Person, except:
(a)    sales of assets (including, without limitation, Vessels) so long as at
the time of any such sale:
(i)    the aggregate net book value of all such assets sold during each fiscal
year does not exceed an amount equal to the greater of (x) 12.5% of
Stockholders’ Equity as at the end of the last Fiscal Quarter, and (y)
$675,000,000; and
(ii)    to the extent any asset has a fair market value in excess of
$250,000,000 the Borrower or Subsidiary selling such asset receives
consideration therefor at least equal to the fair market value thereof (as
determined in good faith by (x) in the case of any Vessel, the board of
directors of the Borrower and (y) in the case of any other asset, an officer of
the Borrower or its board of directors);

43

--------------------------------------------------------------------------------

    

(b)    sales of capital stock of any Principal Subsidiary of the Borrower so
long as a sale of all of the assets of such Subsidiary would be permitted under
the foregoing clause (a);
(c)    sales of capital stock of any Subsidiary other than a Principal
Subsidiary;
(d)    sales of other assets in the ordinary course of business; and
(e)    sales of assets between or among the Borrower and Subsidiaries of the
Borrower.
ARTICLE VIII

EVENTS OF DEFAULT
SECTION 8.1. Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”.
SECTION 8.1.1. Non-Payment of Obligations. The Borrower shall default in the
payment when due of any principal of or interest on any Loan, the fees provided
for in Section 11.8, the Finnvera Guarantee Premium or the Residual Risk
Guarantee Premium, provided that in the case of a default in the payment of
interest on any Loan, the Finnvera Guarantee Premium or the Residual Risk
Guarantee Premium, such default shall continue unremedied for a period of at
least two Business Days after notice thereof shall have been given to the
Borrower by the Administrative Agent, and in the case of any other amount (other
than payment of principal of any Loan), such default shall continue unremedied
for a period of at least ten days after notice thereof shall have been given to
the Borrower by the Administrative Agent.
SECTION 8.1.2. Breach of Warranty. Any representation or warranty of the
Borrower made or deemed to be made hereunder or under any other Loan Document
(including any certificates delivered pursuant to Article V) is or shall be
incorrect in any material respect when made.
SECTION 8.1.3. Non-Performance of Certain Covenants and Obligations. The
Borrower shall default in the due performance and observance of any other
agreement contained herein or in any other Loan Document to which it is a party
(other than the covenants set forth in Sections 4.12 and 7.2.4) and such default
shall continue unremedied for a period of five days after notice thereof shall
have been given to the Borrower by the Administrative Agent or any Lender (or,
if (a) such default is capable of being remedied within 30 days (commencing on
the first day following such five-day period) and (b) the Borrower is actively
seeking to remedy the same during such period, such default shall continue
unremedied for at least 35 days after such notice to the Borrower).
SECTION 8.1.4. Default on Other Indebtedness. The Borrower or any of its
Principal Subsidiaries shall fail to pay any Indebtedness that is outstanding in
a principal amount of at least $100,000,000 (or the equivalent in other
currencies) in the aggregate (but excluding

44

--------------------------------------------------------------------------------

    

Indebtedness hereunder or with respect to the Hedging Instruments) when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness, (b) the occurrence under any Hedging Instrument
of an Early Termination Date (as defined in such Hedging Instrument) resulting
from (A) any event of default under such Hedging Instrument as to which the
Borrower is the Defaulting Party (as defined in such Hedging Instrument) or (B)
any Termination Event (as so defined) as to which the Borrower is an Affected
Party (as so defined) and, in either event, the termination value with respect
to any such Hedging Instrument owed by the Borrower as a result thereof is
greater than $100,000,000 and the Borrower fails to pay such termination value
when due after applicable grace periods, (c) any other event shall occur or
condition shall exist under any agreement or instrument evidencing, securing or
relating to any such Indebtedness and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to cause or permit the holder or holders of such
Indebtedness to cause such Indebtedness to become due and payable prior to its
scheduled maturity (other than as a result of any sale or other disposition of
any property or assets under the terms of such Indebtedness); or (d) any such
Indebtedness shall be declared to be due and payable or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption or by voluntary agreement), purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Indebtedness is required to be made, in
each case prior to the scheduled maturity thereof (other than as a result of any
sale or other disposition of any property or assets under the terms of such
Indebtedness). For purposes of determining Indebtedness for any Hedging
Instrument, the principal amount of the obligations under any such instrument at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or any Principal Subsidiary would be required to
pay if such instrument were terminated at such time.
SECTION 8.1.5. Pension Plans. Any of the following events shall occur with
respect to any Pension Plan:
(a)    Any termination of a Pension Plan by the Borrower, any members of its
Controlled Group or any other Person if, as a result of such termination, the
Borrower or any such member could be required to make a contribution to such
Pension Plan, or could reasonably expect to incur a liability or obligation to
such Pension Plan, in excess of $100,000,000; or
(b)    a contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a Lien under Section 302(f) of ERISA
and, in each case, such event shall continue unremedied for a period of five
Business Days after notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender (or, if (a) such default is capable of being
remedied within 15 days (commencing on the first day of such five-Business-Day
period) and (b) the Borrower is actively seeking to remedy the same during such
period, such default shall continue unremedied for at least 15 days).

45

--------------------------------------------------------------------------------

    

SECTION 8.1.6. Bankruptcy, Insolvency, etc. The Borrower or any of the Principal
Subsidiaries (or any of its other Subsidiaries to the extent that the relevant
event described below would have a Material Adverse Effect) shall:
(a)    generally fail to pay, or admit in writing its inability to pay, its
debts as they become due;
(b)    apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for it or any of its property, or make
a general assignment for the benefit of creditors;
(c)    in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for it or for a substantial part of its property, and such trustee,
receiver, sequestrator or other custodian shall not be discharged within 60
days, provided that the Borrower hereby expressly authorizes the Administrative
Agent and each Lender to appear in any court conducting any relevant proceeding
during such 60-day period to preserve, protect and defend their respective
rights under the Loan Documents;
(d)    permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower or any of such Subsidiaries, and, if any
such case or proceeding is not commenced by the Borrower or such Subsidiary,
such case or proceeding shall be consented to or acquiesced in by the Borrower
or such Subsidiary or shall result in the entry of an order for relief or shall
remain for 60 days undismissed, provided that the Borrower hereby expressly
authorizes the Administrative Agent and each Lender to appear in any court
conducting any such case or proceeding during such 60-day period to preserve,
protect and defend their respective rights under the Loan Documents; or
(e)    take any corporate action authorizing, or in furtherance of, any of the
foregoing.
SECTION 8.1.7. Ownership of Principal Subsidiaries. Except as a result of a
disposition permitted pursuant to clauses (a) or (b) of Section 7.2.7, the
Borrower shall cease to own beneficially and of record all of the capital stock
of each Existing Principal Subsidiary.
SECTION 8.2. Action if Bankruptcy. If any Event of Default described in clauses
(b) through (d) of Section 8.1.6 shall occur with respect to the Borrower, the
outstanding principal amount of all outstanding Loans and all other Obligations
shall automatically be and become immediately due and payable, without notice or
demand.
SECTION 8.3. Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (b) through (d) of Section 8.1.6
with respect to the Borrower) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Administrative Agent shall at

46

--------------------------------------------------------------------------------

    

the request, or may with the consent, of the Required Lenders and Finnvera, by
notice to the Borrower, declare all of the outstanding principal amount of the
Loans and other Obligations to be due and payable, whereupon the full unpaid
amount of such Loans and other Obligations shall be and become immediately due
and payable, without further notice, demand or presentment.
ARTICLE IX

PREPAYMENT EVENTS
SECTION 9.1. Listing of Prepayment Events. Each of the following events or
occurrences described in this Section 9.1 shall constitute a “Prepayment Event”.
SECTION 9.1.1. Change of Control. There occurs any Change of Control.
SECTION 9.1.2. [Intentionally omitted]
SECTION 9.1.3. Unenforceability. Any Loan Document to which it is a party shall
cease to be the legally valid, binding and enforceable obligation of the
Borrower (in each case, other than with respect to provisions of any Loan
Document (i) identified as unenforceable in the form of the opinion of counsel
to the Borrower set forth as Exhibit A-2 to the Assignment and Amendment or (ii)
that a court of competent jurisdiction has determined are not material) and such
event shall continue unremedied for 15 days after notice thereof has been given
to the Borrower by any Lender.
SECTION 9.1.4. Approvals. Any material license, consent, authorization,
registration or approval at any time necessary to enable the Borrower or any
Principal Subsidiary to conduct its business shall be revoked, withdrawn or
otherwise cease to be in full force and effect, unless the same would not have a
Material Adverse Effect.
SECTION 9.1.5. Non-Performance of Certain Covenants and Obligations. The
Borrower shall default in the due performance and observance of any of the
covenants applicable to the Borrower set forth in Sections 4.12 or 7.2.4.
SECTION 9.1.6. Judgments. Any judgment or order for the payment of money in
excess of $100,000,000 shall be rendered against the Borrower or any of the
Principal Subsidiaries by a court of competent jurisdiction and the Borrower or
such Principal Subsidiary shall have failed to satisfy such judgment and either:
(a)    enforcement proceedings in respect of any material assets of the Borrower
or such Principal Subsidiary shall have been commenced by any creditor upon such
judgment or order and shall not have been stayed or enjoined within five
Business Days after the commencement of such enforcement proceedings; or

47

--------------------------------------------------------------------------------

    

(b)    there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.
SECTION 9.1.7. Condemnation, etc. Any Vessel or Vessels shall be condemned or
otherwise taken under color of law and the same shall continue unremedied for at
least 20 days, unless such condemnation or other taking would not have a
Material Adverse Effect.
SECTION 9.1.8. Arrest. Any Vessel or Vessels shall be arrested and the same
shall continue unremedied for at least 20 days, unless the same would not have a
Material Adverse Effect.
SECTION 9.1.9. Unenforceability of Finnvera Guarantee. The Finnvera Guarantee
shall be fully or partially withdrawn, suspended, terminated, revoked or
cancelled or shall otherwise cease to be the legally valid, binding and
enforceable obligation of Finnvera except if caused solely by the action or
inaction of the holder or beneficiary of the Finnvera Guarantee.
SECTION 9.1.10. Change in Ownership of Oasis of the Seas Inc. The Borrower
ceases to own beneficially directly or indirectly at least 100% of the issued
stock carrying voting rights of Oasis of the Seas Inc.
SECTION 9.1.11. Total Loss. The Purchased Vessel is or becomes a Total Loss and
the period of one hundred eighty days from such Total Loss has elapsed. “Total
Loss” for these purposes shall mean an actual, constructive, agreed, compromised
or arranged total loss of the Purchased Vessel or a requisition for title or
other compulsory acquisition of the Purchased Vessel otherwise than by
requisition for hire.
SECTION 9.1.12. Sale/Disposal of Purchased Vessel. The Purchased Vessel is sold,
transferred or otherwise disposed of by the Borrower other than to a
wholly-owned Subsidiary of the Borrower.
SECTION 9.1.13. [Intentionally omitted].
SECTION 9.1.14. Prepayment Triggered Under Finnvera Guarantee. The
Administrative Agent shall have received written notice from Finnvera that a
Specified Event (as defined in the Finnvera Guarantee) shall have occurred and
be continuing.
SECTION 9.2. Mandatory Prepayment. If any Prepayment Event shall occur and be
continuing, the Administrative Agent shall at the request, or may with the
consent, of the Required Lenders and Finnvera, by notice to the Borrower require
the Borrower to prepay in full on the date of such notice all principal of and
interest on the Loans and all other Obligations (and, in such event, the
Borrower agrees to so pay the full unpaid amount of each Loan and all accrued
and unpaid interest thereon and all other Obligations).

48

--------------------------------------------------------------------------------

    

ARTICLE X

[Intentionally omitted]
ARTICLE XI

THE ADMINISTRATIVE AGENT
SECTION 11.1. Actions. Each Lender hereby appoints BNPPF, as its agent under and
for purposes of this Agreement, the Notes and each other Loan Document. Each
Lender authorizes the Administrative Agent to act on behalf of such Lender under
this Agreement, the Notes and each other Loan Document and, in the absence of
other written instructions from the Required Lenders received from time to time
by the Administrative Agent (with respect to which the Administrative Agent
agrees that it will comply, except as otherwise provided in this Section or as
otherwise advised by counsel), to exercise such powers hereunder and thereunder
as are specifically delegated to or required of the Administrative Agent by the
terms hereof and thereof, together with such powers as may be reasonably
incidental thereto. Each Lender hereby indemnifies (which indemnity shall
survive any termination of this Agreement) the Administrative Agent, each of its
Affiliates and their respective officers, advisors, directors and employees,
according to such Lender’s pro rata share of the Loans (determined using the
Equivalent in Dollars of any portion of the Loans denominated in Euro), from and
against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and disbursements of counsel)
that may be incurred by or asserted or awarded against, the Administrative Agent
in any way relating to or arising out of this Agreement, the Notes and any other
Loan Document or any action taken or omitted by the Administrative Agent under
this Agreement, the Notes or any other Loan Document; provided that no Lender
shall be liable for the payment of any portion of such claims, damages, losses,
liabilities and expenses which have resulted from the Administrative Agent’s
gross negligence or willful misconduct. Without limitation of the foregoing,
each Lender agrees to reimburse the Administrative Agent promptly upon demand
for its ratable share (determined using the Equivalent in Dollars of any portion
of the Loans that is denominated in Euro) of any out-of-pocket expenses
(including reasonable counsel fees) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Administrative
Agent is not reimbursed for such expenses by the Borrower. In the case of any
investigation, litigation or proceeding giving rise to any such indemnified
costs, this Section applies whether any such investigation, litigation or
proceeding is brought by the Administrative Agent, any Lender or a third party.
The Administrative Agent shall not be required to take any action hereunder,
under the Notes or under any other Loan Document,

49

--------------------------------------------------------------------------------

    

or to prosecute or defend any suit in respect of this Agreement, the Notes or
any other Loan Document, unless it is expressly required to do so under this
Agreement or is indemnified hereunder to its satisfaction. If any indemnity in
favor of the Administrative Agent shall be or become, in the Administrative
Agent’s reasonable determination, inadequate, the Administrative Agent may call
for additional indemnification from the Lenders and cease to do the acts
indemnified against hereunder until such additional indemnity is given.
SECTION 11.2. [Intentionally omitted.]
SECTION 11.3. Exculpation. Neither the Administrative Agent nor any of its
directors, officers, employees or agents shall be liable to any Lender or
Finnvera for any action taken or omitted to be taken by it under this Agreement
or any other Loan Document, or in connection herewith or therewith, except for
its own willful misconduct or gross negligence. Without limitation of the
generality of the foregoing, the Administrative Agent (i) may treat the payee of
any Note as the holder thereof until the Administrative Agent receives and
accepts a Lender Assignment Agreement entered into by the Lender that is the
payee of such Note, as assignor, and an Assignee Lender as provided in Section
12.11.1; (ii) may consult with legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it and in accordance with the advice of such counsel, accountants or experts;
(iii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement; (iv)
shall not have any duty to ascertain or to inquire as to the performance,
observance or satisfaction of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower or the existence at any time of any
Default or Prepayment Event or to inspect the property (including the books and
records) of the Borrower; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto
and (vi) shall incur no liability under or in respect of this Agreement by
action upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier) believed by it to be genuine and signed or sent by
the proper party or parties.
SECTION 11.4. Successor. The Administrative Agent may resign as such at any time
upon at least 30 days’ prior notice to the Borrower and all Lenders, provided
that any such resignation shall not become effective until a successor
Administrative Agent for such resigning Administrative Agent has been appointed
as provided in this Section 11.4 and such successor Administrative Agent has
accepted such appointment. If the Administrative Agent at any time shall resign,
the Required Lenders shall, subject to the consent of the Borrower and FEC, in
its capacity as Tranche A Lender (such consent not to be unreasonably withheld
in either case), appoint another Lender

50

--------------------------------------------------------------------------------

    

as a successor to the Administrative Agent which shall thereupon become the
Administrative Agent’s successor hereunder (provided that the Required Lenders
shall, subject to the consent of the Borrower unless an Event of Default or a
Prepayment Event shall have occurred and be continuing (such consent not to be
unreasonably withheld) and subject also to the consent of Finnvera (such consent
not to be unreasonably withheld) offer to each of the other Tranche B Lenders in
turn, in the order of their respective Tranche B Commitment Amounts, the right
to become successor Administrative Agent). If no successor Administrative Agent
for the resigning Administrative Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the resigning Administrative Agent’s giving notice of resignation, then the
resigning Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent, which shall be one of the Lenders or a
commercial banking institution having a combined capital and surplus of at least
$500,000,000 (or the equivalent in other currencies), subject, in each case, to
the consent of the Borrower and FEC, in its capacity as Tranche A Lender (such
consent not to be unreasonably withheld in either case). Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall be entitled to receive from the
resigning Administrative Agent such documents of transfer and assignment as such
successor Administrative Agent may reasonably request, and shall thereupon
succeed to and become vested with all rights, powers, privileges and duties of
the resigning Administrative Agent, and the resigning Administrative Agent shall
be discharged from its duties and obligations under this Agreement. If no
successor shall have accepted its appointment as Administrative Agent hereunder
within 30 days after the resignation of the resigning Administrative Agent then
the Required Lenders shall cooperate in good faith to execute the duties of the
Administrative Agent hereunder and under the Supplemental Agreement and the
other Loan Documents and shall be entitled to the rights and indemnities of the
Administrative Agent hereunder and the resigning Administrative Agent’s
resignation shall be effective upon such date and it shall thereupon be
discharged from all of its duties and obligations under this Agreement and the
other Loan Documents. After any resigning Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of:
(a)    this Article XI shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Agreement; and
(b)    Section 12.3 and Section 12.4 shall continue to inure to its benefit.
If a Lender acting as the Administrative Agent assigns its Loan to one of its
Affiliates, the Administrative Agent may, subject to the consent of the Borrower
(such consent not to be unreasonably withheld) assign its rights and obligations
as Administrative Agent to such Affiliate.

51

--------------------------------------------------------------------------------

    

SECTION 11.5. Loans by the Administrative Agent . The Administrative Agent shall
have the same rights and powers with respect to (x) the Loan made by it or any
of its Affiliates, and (y) the Note held by it or any of its Affiliates as any
other Lender and may exercise the same as if it were not the Administrative
Agent. The Administrative Agent and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with the Borrower or
any Subsidiary or Affiliate of the Borrower as if it were not the Administrative
Agent hereunder and without any duty to account therefor to the Lenders. The
Administrative Agent shall not have any duty to disclose information obtained or
received by it or any of its Affiliates relating to the Borrower or its
Subsidiaries to the extent such information was obtained or received in any
capacity other than as the Administrative Agent.
SECTION 11.6. Credit Decisions. Each Lender acknowledges that it has,
independently of the Administrative Agent, each other Agent and each other
Lender, and based on such Lender’s review of the financial information of the
Original Borrower and the Borrower, this Agreement, the other Loan Documents
(the terms and provisions of which being satisfactory to such Lender) and such
other documents, information and investigations as such Lender has deemed
appropriate, made its own credit decision to extend its Loan. Each Lender also
acknowledges that it will, independently of the Administrative Agent and each
other Lender, and based on such other documents, information and investigations
as it shall deem appropriate at any time, continue to make its own credit
decisions as to exercising or not exercising from time to time any rights and
privileges available to it under this Agreement or any other Loan Document.
SECTION 11.7. Copies, etc. The Administrative Agent shall give prompt notice to
each Lender of each notice or request required or permitted to be given to the
Administrative Agent by the Borrower pursuant to the terms of this Agreement
(unless concurrently delivered to the Lenders by the Borrower). The
Administrative Agent will distribute to each Lender each document or instrument
received for its account and copies of all other communications received by the
Administrative Agent from the Borrower for distribution to the Lenders by the
Administrative Agent in accordance with the terms of this Agreement. The
Administrative Agent (a) shall give prompt notice to Finnvera of any approvals
of Finnvera requested by the Borrower or Lender pursuant to the terms of this
Agreement, (b) shall provide Finnvera copies of (i) all amendments, waivers or
other modifications to this Agreement and (ii) all information related to the
Borrower requested by Finnvera to the extent such information is received from
the Borrower and (d) shall give prompt notice to Finnvera of the termination of
this Agreement and any prepayment of the Loans hereunder.
SECTION 11.8. Agency Fee. The Borrower agrees to pay to the Administrative Agent
for its own account an annual agency fee in an amount,

52

--------------------------------------------------------------------------------

    

and at such times, heretofore agreed to in writing between the Borrower and the
Administrative Agent.
ARTICLE XII

MISCELLANEOUS PROVISIONS
SECTION 12.1. Waivers, Amendments, etc. The provisions of this Agreement may
from time to time be amended, modified or waived, if such amendment,
modification or waiver is in writing and consented to by the Borrower, the
Required Lenders and Finnvera (in the case of Finnvera, such consent not to be
unreasonably withheld or delayed); provided that no such amendment, modification
or waiver which would:
(a)    modify this Section 12.1, change the definition of “Required Lenders”,
modify any requirement hereunder that any particular action be taken by all the
Lenders or by the Required Lenders shall be effective unless consented to by
each Lender and Finnvera;
(b)    reduce any fees described in Article III, extend any date fixed for
payment, extend the due date for, or reduce the amount of, any scheduled
repayment or prepayment of principal of or interest on any Loan (or reduce the
principal amount of or rate of interest on any Loan) shall be made without the
consent of each Lender affected thereby and Finnvera; or
(c)    affect the interests, rights or obligations of the Administrative Agent
in its capacity as such shall be made without consent of the Administrative
Agent.
No failure or delay on the part of the Administrative Agent or any Lender in
exercising any power or right under this Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on the Borrower in
any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by the Administrative Agent or any Lender
under this Agreement or any other Loan Document shall, except as may be
otherwise stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder.
SECTION 12.2. Notices. (a) All notices and other communications provided to any
party hereto under this Agreement shall be in writing or by facsimile and
addressed, delivered or transmitted to such party at its address, or facsimile
number set forth below its signature hereto or set forth in the Lender
Assignment Agreement or such Loan Document or at such other address, or
facsimile number as may be designated by such party in a notice to the other
parties; provided that notices, information, documents and other materials that
the Borrower is required to deliver hereunder may be delivered to the
Administrative Agent and the Lenders as specified in Section 12.2(b). Any

53

--------------------------------------------------------------------------------

    

notice, if mailed and properly addressed with postage prepaid or if properly
addressed and sent by pre-paid courier service, shall be deemed given when
received.
(b)    So long as BNPPF is the Administrative Agent, the Borrower may provide to
the Administrative Agent all information, documents and other materials that it
furnishes to the Administrative Agent hereunder or any other Loan Document (and
any guaranties, security agreements and other agreements relating thereto),
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other materials, but excluding any
such communication that (i) relates to the payment of any principal or other
amount due hereunder or any other Loan Document prior to the scheduled date
therefor or (ii) provides notice of any Default or Prepayment Event (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
geert.sterck@bnpparibasfortis.com and davina.staessen@bnpparibasfortis.com.
(1)    The Borrower agrees that the Administrative Agent may make such items
included in the Communications as the Borrower may specifically agree available
to the Lenders by posting such notices, at the option of the Borrower, on
Intralinks (the “Platform”). Although the primary web portal is secured with a
dual firewall and a User ID/Password Authorization System and the Platform is
secured through a single user per deal authorization method whereby each user
may access the Platform only on a deal-by-deal basis, the Borrower acknowledges
that (i) the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution, (ii) the Platform is provided “as is” and “as available”
and (iii) neither the Administrative Agent nor any of its Affiliates warrants
the accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Administrative Agent or any of its
Affiliates in connection with the Platform.
(2)    The Administrative Agent agrees that the receipt of Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of such Communications to the Administrative Agent for
purposes hereunder and any other Loan Document (and any guaranties, security
agreements and other agreements relating thereto).
(c)    Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such Communications to such Lender for
purposes of this Agreement. Each Lender agrees (i) to notify the Administrative
Agent in writing (including by electronic communication) of such Lender’s e-mail
address to which a Notice may be sent by electronic transmission on or before
the date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Administrative Agent has on record an effective
e-mail address for such Lender) and (ii) that any Notice may be sent to such
e-mail address.

54

--------------------------------------------------------------------------------

    

(d)    Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “Act”)), that it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.
SECTION 12.3. Payment of Costs and Expenses. The Borrower agrees to pay on
demand all reasonable expenses of FEC as assignee, Finnvera and the
Administrative Agent (including the reasonable fees and out-of-pocket expenses
of counsel to FEC as assignee, counsel to the Administrative Agent and counsel
to Finnvera and of local counsel, if any, who may be retained by counsel to FEC
as assignee, counsel to the Administrative Agent or counsel to Finnvera) in
connection with the preparation, execution and delivery of, and any amendments,
waivers, consents, supplements or other modifications to, this Agreement or any
other Loan Document. The Borrower further agrees to pay, and to save the
Administrative Agent, Finnvera and the Lenders harmless from all liability for,
any stamp, recording, documentary or other similar taxes which may be payable in
connection with the execution or delivery of this Agreement and the other Loan
Documents, the borrowings hereunder or the issuance of the Notes or any other
Loan Documents. The Borrower also agrees to reimburse the Administrative Agent,
Finnvera and each Lender upon demand for all reasonable out-of-pocket expenses
(including reasonable attorneys’ fees and legal expenses) incurred by the
Administrative Agent, Finnvera or such Lender in connection with (x) the
negotiation of any restructuring or “work-out”, whether or not consummated, of
any Obligations and (y) the enforcement of any Obligations or the rights of the
Administrative Agent and Finnvera under or in connection with the Loan
Documents.
SECTION 12.4. Indemnification. In consideration of the execution and delivery of
this Agreement and the other Loan Documents by the Administrative Agent,
Finnvera and each Lender and the making of the Loans, the Borrower hereby
indemnifies and holds harmless the Administrative Agent, Finnvera, each Lender
and each of their respective Affiliates and their respective officers, advisors,
directors and employees (collectively, the “Indemnified Parties”) from and
against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and disbursements of counsel),
joint or several, that may be incurred by or asserted or awarded against any
Indemnified Party (including, without limitation, in connection with any
investigation, litigation or proceeding or the preparation of a defense in
connection therewith), in each case arising out of or in connection with or by
reason of this Agreement, the Notes or the other Loan Documents or the
transactions contemplated hereby (including, without limitation, any Taxes (as
defined in the Finnvera Guarantee) arising as a result of payments made to
Finnvera by the Administrative Agent acting as the Guarantee Holder under the
Finnvera Guarantee) or thereby or any actual or proposed use of the proceeds of
the Loans (collectively, the “Indemnified Liabilities”), except to the extent
such

55

--------------------------------------------------------------------------------

    

claim, damage, loss, liability or expense is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted primarily from
such Indemnified Party’s gross negligence or willful misconduct. In the case of
an investigation, litigation or other proceeding to which the indemnity in this
paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, any of its
directors, security holders or creditors, an Indemnified Party or any other
person or an Indemnified Party is otherwise a party thereto. Each Indemnified
Party shall (a) furnish the Borrower with prompt notice of any action, suit or
other claim covered by this Section 12.4, (b) not agree to any settlement or
compromise of any such action, suit or claim without the Borrower’s prior
consent, (c) shall cooperate fully in the Borrower’s defense of any such action,
suit or other claim (provided, that the Borrower shall reimburse such
Indemnified Party for its reasonable out-of-pocket expenses incurred pursuant
hereto) and (d) at the Borrower’s request, permit the Borrower to assume control
of the defense of any such claim, other than regulatory, supervisory or similar
investigations, provided that (i) the Borrower acknowledges in writing its
obligations to indemnify the Indemnified Party in accordance with the terms
herein in connection with such claims, (ii) the Borrower shall keep the
Indemnified Party fully informed with respect to the conduct of the defense of
such claim, (iii) the Borrower shall consult in good faith with the Indemnified
Party (from time to time and before taking any material decision) about the
conduct of the defense of such claim, (iv) the Borrower shall conduct the
defense of such claim properly and diligently taking into account its own
interests and those of the Indemnified Party, (v) the Borrower shall employ
counsel reasonably acceptable to the Indemnified Party and at the Borrower’s
expense, and (vi) the Borrower shall not enter into a settlement with respect to
such claim unless either (A) such settlement involves only the payment of a
monetary sum, does not include any performance by or an admission of liability
or responsibility on the part of the Indemnified Party, and contains a provision
unconditionally releasing the Indemnified Party and each other indemnified party
from, and holding all such persons harmless, against, all liability in respect
of claims by any releasing party or (B) the Indemnified Party provides written
consent to such settlement (such consent not to be unreasonably withheld or
delayed). Notwithstanding the Borrower’s election to assume the defense of such
action, the Indemnified Party shall have the right to employ separate counsel
and to participate in the defense of such action and the Borrower shall bear the
fees, costs and expenses of such separate counsel if (1) the use of counsel
chosen by the Borrower to represent the Indemnified Party would present such
counsel with an actual or potential conflict of interest, (2) the actual or
potential defendants in, or targets of, any such action include both the
Borrower and the Indemnified Party, and the Indemnified Party shall have
concluded that there may be legal defenses available to it which are different
from or additional to those available to the Borrower and determined that it is
necessary to employ separate counsel in order to pursue such defenses (in which

56

--------------------------------------------------------------------------------

    

case the Borrower shall not have the right to assume the defense of such action
on the Indemnified Party’s behalf), (3) the Borrower shall not have employed
counsel reasonably acceptable to the Indemnified Party to represent the
Indemnified Party within a reasonable time after notice of the institution of
such action, or (4) the Borrower authorizes the Indemnified Party to employ
separate counsel at the Borrower’s expense. The Borrower acknowledges that none
of the Indemnified Parties shall have any liability (whether direct or indirect,
in contract, tort or otherwise) to the Borrower or any of its security holders
or creditors for or in connection with the transactions contemplated hereby,
except to the extent such liability is determined in a final non-appealable
judgment by a court of competent jurisdiction to have resulted primarily from
such Indemnified Party’s gross negligence or willful misconduct. In no event,
however, shall any Indemnified Party be liable on any theory of liability for
any special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings). If and to the
extent that the foregoing undertaking may be unenforceable for any reason, the
Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.
SECTION 12.5. Survival. The obligations of the Borrower under Sections 4.3, 4.4,
4.5, 4.6, 4.7, 12.3 and 12.4, and the obligations of the Lenders under Section
11.1, shall in each case survive any termination of this Agreement and the other
Loan Documents and the payment in full of all Obligations. The representations
and warranties made by the Borrower in this Agreement shall survive the
execution and delivery of this Agreement.
SECTION 12.6. Severability. Any provision of this Agreement or the Notes which
is prohibited or unenforceable in any jurisdiction shall, as to such provision
and such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or such Loan Document or affecting the validity or enforceability of such
provision in any other jurisdiction.
SECTION 12.7. Headings. The various headings of this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.
SECTION 12.8. Execution in Counterparts, Effectiveness, etc. This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be deemed to be an original and all of which shall constitute together but one
and the same agreement.
SECTION 12.9. Governing Law. THIS AGREEMENT AND EACH NOTE SHALL EACH BE DEEMED
TO BE A CONTRACT MADE

57

--------------------------------------------------------------------------------

    

UNDER, AND SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.
SECTION 12.10. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided that:
(a)    except to the extent permitted under Section 7.2.6, the Borrower may not
assign or transfer its rights or obligations hereunder without the prior written
consent of the Administrative Agent and all Lenders; and
(b)    the rights of sale, assignment and transfer of the Lenders are subject to
Section 12.11.
SECTION 12.11. Sale and Transfer of Loans; Participations in Loans. Each Lender
may assign, or sell participations in, its Loan to one or more other Persons in
accordance with this Section 12.11.
SECTION 12.11.1. Assignments. Any Lender,
(i)    with the written consents of the Borrower and the Administrative Agent
(which consents shall not be unreasonably delayed or withheld and which consent,
in the case of the Borrower, shall be deemed to have been given in the absence
of a written notice delivered by the Borrower to the Administrative Agent, on or
before the fifth Business Day after receipt by the Borrower of such Lender’s
request for consent, stating, in reasonable detail, the reasons why the Borrower
proposes to withhold such consent) may at any time assign and delegate to one or
more commercial banks or other financial institutions;
(ii)    with notice to the Borrower and the Administrative Agent, but without
the consent of the Borrower or the Administrative Agent, may assign and delegate
(A) to any Lender, (B) to any of its Affiliates, (C) Finnvera and, with respect
to any portion of the Loans that are indemnified by Finnvera, further to such
re-insurer providing any reimbursement of such indemnification to Finnvera, or
(D) following the occurrence and during the continuance of an Event of Default
under Sections 8.1.1, 8.1.4(a) or 8.1.6 to one or more commercial banks or other
financial institutions; and
(iii)    may (without notice to the Borrower, the Administrative Agent or any
other Lender and without payment of any fee) assign and pledge all or any
portion of its Loan and any Note to any Federal Reserve Bank as collateral
security pursuant to Regulation A of the F.R.S. Board and any Operating Circular
issued by such Federal Reserve Bank;
(each Person described in either of the foregoing clauses as being the Person to
whom such assignment and delegation is to be made, being hereinafter referred to
as an “Assignee Lender”), all or any fraction of such Lender’s Loan (which
assignment and delegation shall be of a constant, and not a varying, percentage
of all the assigning Lender’s Loan) in a minimum aggregate amount of $25,000,000
(or, if less, all of such Lender’s Loan); provided that no Lender shall assign
and delegate all or any fraction of such Lender’s Loan without the prior written

58

--------------------------------------------------------------------------------

    

consent of Finnvera, except that Finnvera’s consent shall not be required for
the assignment of the Tranche A Loan to an Eligible Assignee; provided, further,
that the Borrower and the Administrative Agent shall be entitled to continue to
deal solely and directly with such Lender in connection with the interests so
assigned and delegated to an Assignee Lender until:
(a)    written notice of such assignment and delegation, together with payment
instructions, addresses and related information with respect to such Assignee
Lender, shall have been given to the Borrower and the Administrative Agent by
such Lender and such Assignee Lender;
(b)    Such Assignee Lender shall have executed and delivered to the Borrower
and the Administrative Agent a Lender Assignment Agreement, accepted by the
Administrative Agent; and
(c)    the processing fees described below shall have been paid.
From and after the date that the Administrative Agent accepts such Lender
Assignment Agreement, (x) the Assignee Lender thereunder shall be deemed
automatically to have become a party hereto and to the extent that rights and
obligations hereunder have been assigned and delegated to such Assignee Lender
in connection with such Lender Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and under the other Loan Documents, and (y)
the assignor Lender, to the extent that rights and obligations hereunder have
been assigned and delegated by it, shall be released from its obligations
hereunder and under the other Loan Documents, other than any obligations arising
prior to the effective date of such assignment. In no event shall the Borrower
be required to pay to any Assignee Lender at the time of the relevant assignment
any amount under Sections 4.3, 4.4, 4.5, 4.6 and 4.7 that is greater than the
amount which it would have been required to pay had no such assignment been
made. If requested by the applicable Lender under Section 2.5, within five
Business Days after its receipt of notice that the Administrative Agent has
received an executed Lender Assignment Agreement, the Borrower shall execute and
deliver to the Administrative Agent (for delivery to the relevant Assignee
Lender) a new Note evidencing such Assignee Lender’s assigned Loan and, if the
assignor Lender has retained any portion of its Loan hereunder, a replacement
Note in the principal amount of the portion of the Loan retained by the assignor
Lender hereunder (such Note to be in exchange for, but not in payment of, that
Note then held by such assignor Lender). Each such Note shall be dated the date
of the predecessor Note. The assignor Lender shall mark the predecessor Note
“exchanged” and deliver it to the Borrower concurrently with the delivery by the
Borrower of the new Note(s). Such assignor Lender or such Assignee Lender must
also pay a processing fee to the Administrative Agent upon delivery of any
Lender Assignment Agreement in the amount of $3,500 (and shall also reimburse
the Administrative Agent for any reasonable out-of-pocket costs, including
reasonable attorneys’ fees and expenses, incurred in connection with the
assignment).
SECTION 12.11.2. Participations. Any Lender may at any time sell to one or more
commercial banks or other financial institutions (each of such commercial banks
and other financial institutions being herein called a “Participant”)
participating interests in any of its Loan or other interests of such Lender
hereunder; provided that no Lender shall sell participating

59

--------------------------------------------------------------------------------

    

interests in any of its Loan or other interests of such Lender hereunder without
the prior written consent of Finnvera; provided, further, that:
(a)    no participation contemplated in this Section 12.11 shall relieve such
Lender from its obligations hereunder;
(b)    such Lender shall remain solely responsible for the performance of such
obligations;
(c)    the Borrower and the Administrative Agent shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and each of the other Loan Documents;
(d)    no Participant, unless such Participant is an Affiliate of such Lender,
shall be entitled to require such Lender to take or refrain from taking any
action hereunder or under any other Loan Document, except that such Lender may
agree with any Participant that such Lender will not, without such Participant’s
consent, take any actions of the type described in Section 12.1(c); and
(e)    the Borrower shall not be required to pay any amount under Sections 4.3,
4.4, 4.5, 4.6 and 4.7 that is greater than the amount which it would have been
required to pay had no participating interest been sold.
The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 4.3, 4.4, 4.5, 4.6 and clause (h) of 7.1.1, shall be considered a
Lender.
SECTION 12.12. Other Transactions. Nothing contained herein shall preclude the
Administrative Agent or any Lender from engaging in any transaction, in addition
to those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Affiliates in which the Borrower or such Affiliate is not
restricted hereby from engaging with any other Person.
SECTION 12.13. Forum Selection and Consent to Jurisdiction. THE BORROWER HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK FOR THE COUNTY OF NEW YORK AND OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE
PURPOSE OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO WHICH IT IS A
PARTY AND IRREVOCABLY AGREES, TO THE FULLEST EXTENT PERMITTED BY LAW, TO BE
BOUND BY ANY FINAL JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION.
THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY

60

--------------------------------------------------------------------------------

    

PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. THE BORROWER HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY
SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT
ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN
THE COURTS OF ANY JURISDICTION. TO THE EXTENT THAT THE BORROWER HAS OR HEREAFTER
MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OF FROM ANY LEGAL
PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, THE BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY.
SECTION 12.14. Process Agent. If at any time the Borrower ceases to have a place
of business in the United States, the Borrower shall appoint an agent for
service of process (reasonably satisfactory to the Administrative Agent) located
in New York City and shall furnish to the Administrative Agent evidence that
such agent shall have accepted such appointment for a period of time ending no
earlier than one year after the latest Stated Maturity Date.
SECTION 12.15. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in on currency (the
“Primary Currency”) into another currency (the “Secondary Currency”), the
parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the Primary Currency
with such Secondary Currency at BNP Paribas’s principal office in London at
11:00 A.M. (London time) on the second Business Day preceding that on which
final judgment is given.
(b)    The obligation of the Borrower in respect of any sum due from it in any
Primary Currency to any Lender or the Administrative Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the
Administrative Agent (as the case may be), of any sum adjudged to be so due in
the Secondary Currency, such Lender or the Administrative Agent (as the case may
be) may in accordance with normal banking procedures purchase the applicable
Primary Currency with the Secondary Currency; if the amount of the applicable
Primary

61

--------------------------------------------------------------------------------

    

Currency so purchased is less than such sum due to such Lender or the
Administrative Agent (as the case may be) in the applicable Primary Currency,
the Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent (as the case may
be) against such loss, and if the amount of the applicable Primary Currency so
purchased exceeds such sum due to any Lender or the Administrative Agent (as the
case may be) in the applicable Primary Currency, such Lender or the
Administrative Agent (as the case may be) agrees to remit to the Borrower such
excess.
SECTION 12.16. Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, THE LENDERS AND
THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS
THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT. EACH OF THE PARTIES HERETO ACKNOWLEDGES AND AGREES THAT IT HAS
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER
PROVISION OF EACH OTHER LOAN DOCUMENT) AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR EACH OTHER PARTY ENTERING INTO THIS AGREEMENT AND EACH OTHER LOAN
DOCUMENT.
SECTION 12.17. Reference Lender Information. The Administrative Agent agrees (i)
to keep confidential the rates to be used in the calculation of the EURIBO Rate
and the LIBO Rate supplied by each Reference Lender pursuant to or in connection
with this Agreement and (ii) that it has developed procedures to ensure that
such rates are not submitted by the Reference Lenders to, or shared with, any
individual who is formally designated as being involved in the ICE Benchmark
Administration Limited LIBOR submission process; provided that such rates may be
shared with the Borrower and any of its employees, directors, agents, attorneys,
accountants and other professional advisors or those of any of its affiliates
that have a commercially reasonable business need to know such rates, subject to
an agreement by the recipient thereof to comply with the provisions of this
paragraph as if it were the Administrative Agent.

62

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
    
 
ROYAL CARIBBEAN CRUISES LTD., as
 
Borrower
 
 
 
By: ______________________________________
 
      Title:
 
 
Address:
1050 Caribbean Way
 
Miami, Florida 33132
 
Facsimile No.: (305) 539-0562
 
Attention: Trasurer
 
With a copy to: General Counsel






RCCL Oasis Credit Agreement

--------------------------------------------------------------------------------

    



            
 
BNP PARIBAS FORTIS S.A./N.V.,
 
as Administrative Agent
 
 
 
By: ______________________________________
 
      Title:
 
 
 
By: ______________________________________
 
      Title:






RCCL Oasis Credit Agreement

--------------------------------------------------------------------------------

    



Commitment
 
Tranche A Lenders:
 
 
 
420,000,000


 
FINNISH EXPORT CREDIT LTD.,
 
 
as Tranche A Lender
 
 
 
 
 
By:__________________________
 
 
Title:
 
 
 
 
 
By:__________________________
 
 
Title:
 
 
 
 
 
 
 
Address:
P.O. Box 123
 
 
FI-00131 Helsinki, Finland
 
 
Facsimile No.: 358 20 460 3501
 
 
Attention: Anita Muona






















RCCL Oasis Credit Agreement

--------------------------------------------------------------------------------

    

Commitment
 
Tranche B Lenders:
 
 
 
159,429,092 Euro
 
BNP PARIBAS FORTIS S.A./N.V.,
 
 
as Tranche B Lender
 
 
 
 
 
By:____________________________
 
 
Title:
 
 
 
 
 
By:____________________________
 
 
Title:
 
 
 
 
Address:
3, Montagne du Parc
 
 
1000-Brussels
 
 
BELGIUM
 
 
Facsimile No.: +32 2 565 3403
 
 
 
 
 
Attention: Geert Sterck;
 
 
Davina Staessen
















RCCL Oasis Credit Agreement

--------------------------------------------------------------------------------

    

Commitment
 
Tranche B Lenders:
 
 
 
210,000,000


 
NORDEA BANK FINLAND PLC, NEW YORK BRANCH,
 
 
as Tranche B Lender
 
 
 
 
 
 
 
 
 
 
 
By:___________________________
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
By:___________________________
 
 
Title:
 
 
 
 
Address:
437 Madison Ave, 21st Floor
 
 
New York, NY 10022
 
 
Facsimile No.: (212) 421-4420
 
 
Attention: Loan Administration
 
 
With a copy to: Head of Shipping, Offshore and Oil Services










RCCL Oasis Credit Agreement

--------------------------------------------------------------------------------

    

Commitment
 
Tranche B Lenders:
 
 
 
210,000,000


 
SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)
 
 
as Tranche B Lender
 
 
 
 
 
 
 
 
 
 
 
By:___________________________
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
By:___________________________
 
 
Title:
 
 
 
 
Address:
Kungsträdgårdsgatan 8
 
 
SE – 106 40 Stockholm
 
 
Sweden
 
 
Facsimile No.: 46-8 611 0384
 
 
Attention: Annika Forsberg;
 
 
Scott Lewallen;
 
 
Malcolm Stonehouse






RCCL Oasis Credit Agreement

--------------------------------------------------------------------------------




SCHEDULE I
DISCLOSURE SCHEDULE
Item 6.9 (b): Vessels


Vessel
Owner
Flag
Sovereign
Pullmantur Cruises Sovereign Limited
Malta
Empress
Pullmantur Cruises Empress Limited
Malta
Monarch
Pullmantur Cruises Monarch Limited
Malta
Majesty of the Seas
Majesty of the Seas Inc.
Bahamas
Grandeur of the Seas
Grandeur of the Seas Inc.
Bahamas
Rhapsody of the Seas
Rhapsody of the Seas Inc.
Bahamas
Enchantment of the Seas
Enchantment of the Seas Inc.
Bahamas
Vision of the Seas
Vision of the Seas Inc.
Bahamas
Voyager of the Seas
Voyager of the Seas Inc.
Bahamas
Horizon
Pullmantur Cruises Pacific Dream Limited
Malta
Zenith
Pullmantur Cruises Zenith Ltd.
Malta
Mariner of the Seas
Mariner of the Seas Inc.
Bahamas
Celebrity Millennium
Millennium Inc.
Malta
Explorer of the Seas
Explorer of the Seas Inc.
Bahamas
Celebrity Infinity
Infinity Inc.
Malta
Radiance of the Seas
Radiance of the Seas Inc.
Bahamas
Celebrity Summit
Summit Inc.
Malta
Adventure of the Seas
Adventure of the Seas Inc.
Bahamas
Navigator of the Seas
Navigator of the Seas Inc.
Bahamas







--------------------------------------------------------------------------------

    

Vessel
Owner
Flag
Celebrity Constellation
Constellation Inc.
Malta
Serenade of the Seas
Serenade of the Seas Inc.
Bahamas
Jewel of the Seas
Jewel of the Seas Inc.
Bahamas
Celebrity Xpedition
Islas Galapagos Turismo y Vapores CA
Ecuador
Legend of the Seas
Legend of the Seas Inc.
Bahamas
Splendour of the Seas
Splendour of the Seas Inc.
Bahamas
Freedom of the Seas
Freedom of the Seas Inc.
Bahamas
Azamara Journey
Azamara Journey Inc.
Malta
Azamara Quest
Azamara Quest Inc.
Malta
Liberty of the Seas
Liberty of the Seas Inc.
Bahamas
Independence of the Seas
Independence of the Seas Inc.
Bahamas
Celebrity Solstice
Celebrity Solstice Inc.
Malta
Celebrity Equinox
Celebrity Equinox Inc.
Malta
Oasis of the Seas
Oasis of the Seas Inc.
Bahamas
Celebrity Eclipse
Celebrity Eclipse Inc.
Malta
Allure of the Seas
Allure of the Seas Inc.
Bahamas
Celebrity Silhouette
Celebrity Silhouette Inc.
Malta
Celebrity Reflection
Celebrity Reflection Inc.
Malta
Quantum of the Seas
Quantum of the Seas Inc.
Bahamas
Brilliance of the Seas
Brilliance of the Seas Inc.
Bahamas
Anthem of the Seas
Anthem of the Seas Inc.
Bahamas






    

--------------------------------------------------------------------------------

    



Item 6.10: Principal Subsidiaries
Name of the Subsidiary
Jurisdiction of Organization
Jewel of the Seas Inc.
Liberia
Majesty of the Seas Inc.
Liberia
Grandeur of the Seas Inc.
Liberia
Enchantment of the Seas Inc.
Liberia
Rhapsody of the Seas Inc.
Liberia
Vision of the Seas Inc.
Liberia
Voyager of the Seas Inc.
Liberia
Explorer of the Seas Inc.
Liberia
Radiance of the Seas Inc.
Liberia
Adventure of the Seas Inc.
Liberia
Navigator of the Seas Inc.
Liberia
Serenade of the Seas Inc.
Liberia
Mariner of the Seas Inc.
Liberia
Millennium Inc.
Liberia
Infinity Inc.
Liberia
Summit Inc.
Liberia
Constellation Inc.
Liberia
Islas Galápagos Turismo y Vapores C.A.
Ecuador
Legend of the Seas Inc.
Liberia
Splendour of the Seas Inc.
Liberia
Freedom of the Seas Inc.
Liberia
Azamara Journey Inc.
Liberia




    

--------------------------------------------------------------------------------

    

Name of the Subsidiary
Jurisdiction of Organization
Azamara Quest Inc.
Liberia
Pullmantur Cruises Zenith Ltd.
Malta
Pullmantur Cruises Empress Limited
Malta
Pullmantur Cruises Atlantic Limited
Malta
Liberty of the Seas Inc.
Liberia
Independence of the Seas Inc.
Liberia
Celebrity Solstice Inc.
Liberia
Oasis of the Seas Inc.
Liberia
Celebrity Eclipse Inc.
Liberia
Celebrity Equinox Inc.
Liberia
Pullmantur Cruises Pacific Dream Limited
Malta
Pullmantur Cruises Sovereign Limited
Malta
Allure of the Seas Inc.
Liberia
Celebrity Silhouette Inc.
Liberia
Celebrity Reflection Inc.
Liberia
Pullmantur Cruises Monarch Limited
Malta
Quantum of the Seas Inc.
Liberia
Brilliance of the Seas Shipping Inc.
Liberia
Anthem of the Seas Inc.
Liberia








    

--------------------------------------------------------------------------------

    

SCHEDULE II


Payment Date
Principal Installment
Tranche A
Principal Installment
Tranche B
 
Dollar
Dollar
Euro
Six months after the Closing Date
26 April 2010
$17,500,000.00
$17,500,000.00
€6,642,878.83
First anniversary of the Closing Date 26 October 2010
$17,500,000.00
$17,500,000.00
€6,642,878.83
Eighteen months after the Closing Date
26 April 2011
$17,500,000.00
$17,500,000.00
€6,642,878.83
Second anniversary of the Closing Date
26 October 2011
$17,500,000.00
$17,500,000.00
€6,642,878.83
Thirty months after the Closing Date
26 April 2012
$17,500,000.00
$17,500,000.00
€6,642,878.83
Third anniversary of the Closing Date
26 October 2012
$17,500,000.00
$17,500,000.00
€6,642,878.83
Forty two months after the Closing Date
26 April 2013
$17,500,000.00
$17,500,000.00
€6,642,878.83
Fourth anniversary of the Closing Date
28 October 2013
$17,500,000.00
$17,500,000.00
€6,642,878.83
Fifty four months after the Closing Date
28 April 2014
$17,500,000.00
$17,500,000.00
€6,642,878.83
Fifth anniversary of the Closing Date
27 October 2014
$17,500,000.00
$17,500,000.00
€6,642,878.83




    

--------------------------------------------------------------------------------

    

Sixty six months after the Closing Date
27 April 2015
$17,500,000.00
$17,500,000.00
€6,642,878.83
Sixth anniversary of the Closing Date
26 October 2015
$17,500,000.00
$17,500,000.00
€6,642,878.83
Seventy eight months after the Closing Date
26 April 2016
$17,500,000.00
$17,500,000.00
€6,642,878.83
Seventh anniversary of the Closing Date
26 October 2016
$17,500,000.00
$17,500,000.00
€6,642,878.83
Ninety months after the Closing Date
26 April 2017
$17,500,000.00
$17,500,000.00
€6,642,878.83
Eighth anniversary of the Closing Date
26 October 2017
$17,500,000.00
$17,500,000.00
€6,642,878.83
One hundred two months after the Closing Date
26 April 2018
$17,500,000.00
$17,500,000.00
€6,642,878.83
Ninth anniversary of the Closing Date
26 October 2018
$17,500,000.00
$17,500,000.00
€6,642,878.83
One hundred fourteen months after the Closing Date
26 April 2019
$17,500,000.00
$17,500,000.00
€6,642,878.83
Tenth anniversary of the Closing Date
28 October 2019
$17,500,000.00
$17,500,000.00
€6,642,878.83
One hundred twenty six months after the Closing Date
27 April 2020
$17,500,000.00
$17,500,000.00
€6,642,878.83




    

--------------------------------------------------------------------------------

    

Eleventh anniversary of the Closing Date
26 October 2020
$17,500,000.00
$17,500,000.00
€6,642,878.83
One hundred thirty eight months after the Closing Date
26 April 2021
$17,500,000.00
$17,500,000.00
€6,642,878.83
Stated Maturity Date
26 October 2021
$17,500,000.00
$17,500,000.00
€6,642,878.91








    